                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 1 of 43




                               1 C. Brandon Wisoff (State Bar No. 121930)
                                 bwisoff@fbm.com
                               2 Eric D. Monek Anderson (State Bar No. 320934)
                                 emonekanderson@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                             6 Maeve L. O’Connor (pro hac vice application forthcoming)
                               Elliot Greenfield (pro hac vice application forthcoming)
                             7 Debevoise & Plimpton LLP
                               919 Third Avenue
                             8 New York, New York 10022
                               Telephone: (212) 909-6000
                             9 Email: mloconnor@debevoise.com
                               Email: egreenfield@debevoise.com
                            10
                               Attorneys for Defendants
                            11 ROBINHOOD MARKETS, INC.;
                               ROBINHOOD FINANCIAL LLC;
                            12 ROBINHOOD SECURITIES, LLC

                            13                                 UNITED STATES DISTRICT COURT

                            14                                NORTHERN DISTRICT OF CALIFORNIA

                            15                                       SAN JOSE DIVISION

                            16

                            17 DAN KEARNS, an individual; DOROTHY                Case No.:
                               KEARNS, an individual; and SYDNEY
                            18 KEARNS, an individual,                            NOTICE OF REMOVAL

                            19                  Plaintiffs,
                            20            vs.

                            21 ROBINHOOD FINANCIAL LLC;
                               ROBINHOOD SECURITIES, LLC;
                            22 ROBINHOOD MARKETS, INC.; and DOES
                               1-10,
                            23
                                        Defendants.
                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL                                         38567\13929005.1
                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 2 of 43




                               1 TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

                               2 CALIFORNIA AND TO PLAINTIFFS DAN KEARNS, DOROTHY KEARNS AND

                               3 SYDNEY KEARNS AND THEIR COUNSEL OF RECORD:

                               4          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendants Robinhood Markets, Inc.,

                               5 Robinhood Financial LLC, and Robinhood Securities, LLC (collectively, “Defendants”) hereby

                               6 remove the above-captioned action from the Superior Court of the State of California for the

                               7 County of Santa Clara to this Court based on the following grounds:

                               8 I.       PROCEDURAL HISTORY

                               9          1.     On February 8, 2021, Plaintiffs Dan Kearns, Dorothy Kearns and Sydney Kearns
                            10 (collectively, “Plaintiffs”) filed this action, entitled Dan Kearns et al. v. Robinhood Financial LLC

                            11 et al., Case No. 21-CV-375872, in the Superior Court of the State of California for the County of

                            12 Santa Clara.

                            13            2.     Defendants have not yet been served with the summons and complaint. Copies of

                            14 all process, pleadings and orders available on the state court docket are attached as Exhibit A.

                            15            3.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), which provides

                            16 that a defendant may file a notice of removal “within 30 days after the receipt by the defendant,

                            17 through service or otherwise, of a copy of the initial pleading setting forth the claim for relief.”

                            18            4.     Copies of this Notice of Removal will promptly be filed with the Clerk of the

                            19 Superior Court of the State of California for the County of Santa Clara and served on Plaintiffs’
                            20 counsel of record pursuant to 28 U.S.C. § 1446(d).

                            21            5.     This case properly may be removed to this United States District Court pursuant to

                            22 28 U.S.C. §§ 1331, 1441 and 1446. The Superior Court for the State of California for the County

                            23 of Santa Clara is located within the jurisdiction of the United States District Court for the Northern

                            24 District of California.

                            25 II.        REMOVAL IS PROPER UNDER 28 U.S.C. § 1332

                            26            6.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

                            27 § 1332(a)(1) because the suit is between “citizens of different States” and the “matter in

                            28 controversy exceeds the sum or value of $75,000.”
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL                        2
                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 3 of 43




                               1          A.     The Parties Are Citizens of Different States

                               2          7.     Plaintiffs are citizens of Illinois. (Compl. ¶¶ 16-18.)

                               3          8.     Under 28 U.S.C. § 1332(c)(1), a corporation is a citizen of the state by which it has

                               4 been incorporated and the state where it has its principal place of business. Defendant Robinhood

                               5 Markets, Inc. is a Delaware corporation with its principal place of business in Menlo Park,

                               6 California, and is therefore a citizen of Delaware and California. (Compl. ¶¶ 14, 21.)

                               7          9.     For purposes of diversity jurisdiction, a limited liability company “is a citizen of

                               8 every state of which its owners/members are citizens.” Johnson v. Columbia Properties

                               9 Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006); see also Meza v. Lowe’s Home Centers, LLC,
                            10 No. 15-CV-02320, 2015 WL 5462053, at *2 (N.D. Cal. Sept. 16, 2015) (holding limited liability

                            11 company to be a citizen of state in which sole member corporation was incorporated and had its

                            12 principal place of business).

                            13            10.    Robinhood Financial LLC is a Delaware limited liability company. Robinhood

                            14 Markets, Inc. is the sole owner and member of Robinhood Financial LLC. (Compl. ¶¶ 19, 21.)

                            15 For purposes of diversity jurisdiction, therefore, Robinhood Financial LLC is a citizen of

                            16 Delaware and California.

                            17            11.    Robinhood Securities, LLC is a Delaware limited liability company. Robinhood

                            18 Markets, Inc. is the sole owner and member of Robinhood Securities, LLC. (Compl. ¶¶ 20-21.)

                            19 For purposes of diversity jurisdiction, therefore, Robinhood Securities, LLC is a citizen of
                            20 Delaware and California.

                            21            12.    The citizenship of fictitious defendants is disregarded for purposes of establishing

                            22 removal jurisdiction under 28 U.S.C. § 1332. See 28 U.S.C. § 1441(b)(1).

                            23            13.    To the extent Plaintiffs cite 28 U.S.C. § 1441(b)(2) to argue that the case may not

                            24 be removed because “the parties in interest properly joined and served as defendants [are]

                            25 citizen[s] of the state in which such action is brought,” that argument fails because none of the

                            26 Defendants has been served with the Complaint, as every Court of Appeal to have addressed this

                            27 issue has held. Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699 (2d Cir. 2019); Encompass

                            28 Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir. 2018); McCall v. Scott, 239 F.3d 808,
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL                         3
                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 4 of 43




                               1 813 n.2 (6th Cir. 2001). Although the Ninth Circuit has not yet addressed the issue, courts in this

                               2 District have repeatedly held that “a defendant may remove an action prior to receiving proper

                               3 service, even when the defendant resides in the state in which the plaintiff filed the state claim.”

                               4 Sherman v. Haynes & Boone, No. 14-CV- 01064-PSG, 2014 WL 4211118, at *1 & n.8 (N.D. Cal.

                               5 Aug. 22, 2014) (citing cases); see also Monfort v. Adomani, Inc., No. 18-CV-05211-LHK, 2019

                               6 WL 131842, at * 4 (N.D. Cal. Jan. 9, 2019) (“By its plain language, 28 U.S.C. § 1441(b)(2)

                               7 permits an in-state defendant who has not been both joined and served to remove a case to federal

                               8 court on the basis of diversity jurisdiction.”); Regal Stone Ltd. v. Longs Drug Stores Cal., LLC,

                               9 881 F. Supp. 2d 1123, 1127 (N.D. Cal. 2012) (holding that courts in this district “hold that the
                            10 clear and unambiguous language of the statute only prohibits removal after a properly joined

                            11 forum defendant has been served”).

                            12            B.     The Amount in Controversy Requirement Is Satisfied

                            13            14.    Although the Complaint does not state a specific amount of damages, courts have

                            14 recognized that claims for wrongful death are sufficient to establish the requisite amount in

                            15 controversy on the face of the complaint. See, e.g., Kammerdiener v. Ford Motor, No. 09-cv-

                            16 2180, 2010 WL 682297 at *2 (C.D. Cal. Feb. 24, 2010) (“That Plaintiffs are seeking recovery for

                            17 wrongful death is sufficient to establish that the amount in controversy exceeds $75,000 on the

                            18 face of the complaint.”).

                            19 III.       CONCLUSION
                            20            15.    For the reasons set forth herein, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, this

                            21 action may be removed to this Federal District Court.

                            22

                            23            WHEREFORE, Defendants request that this action be brought to this Court, and that this

                            24 Court make and enter such further orders as may be necessary and proper.

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL                         4
                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 5 of 43




                               1 Dated: February 9, 2021             FARELLA BRAUN + MARTEL LLP

                               2
                                                                     By: /s/ C. Brandon Wisoff
                               3
                                                                         C. Brandon Wisoff
                               4
                                                                     Attorneys for Defendants
                               5                                     ROROBINHOOD MARKETS, INC.;
                                                                     ROBINHOOD FINANCIAL LLC;
                               6                                     ROBINHOOD SECURITIES, LLC
                               7

                               8

                               9
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    DEFS.’ NOTICE OF REMOVAL               5
Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 6 of 43




                    EXHIBIT A
                                                                                            Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 7 of 43

                                                                                                                                               E-FILED
                                                                                                                                              2/8/2021 9:51     AM
                                                                                                                                               Clerk of Court
                                                                                                                                              Superior Court of CA,
                                                                               Benjamin Blakeman (SBN 60596)                                  county Of Santa Clara
                                                                                ben@lifeinsurance-law.com                                     21 CV375872
                                                                               BLAKEMAN LAW                                                    Reviewed By:     R.   Walker
                                                                               11601 Wilshire Boulevard, Suite 2080
                                                                               Los Angeles, California 90025
                                                                               (213) 629-9922


                                          \DOOQONUI-bUJNH
                                                                               Ethan  Brown (SBN 2 1 88 14)
                                                                                       J.

                                                                                ethan@bnsklaw. com
                                                                               BROWN NERI SMITH & KHAN LLP
                                                                               11601 Wilshire Boulevard, Suite 2080
                                                                               Los Angeles, California 90025
                                                                               Telephone: (310) 593-9890
                                                                               Facsimile: (310) 593-9980


                                                                               Marc Zussman (SBN 58732)
                                                                                marcz@zussmanseclaw.com
                                                                               LAW OFFICES OF MARC ZUSSMAN      I.

                                                                               10100 Santa Monica B1Vd., Suite 300
                                                                               Los Angeles, CA 90067
                                                                               (424) 268-4024

                                                                               Attorneysfor Plaintiﬁfs‘
                                                                                Dan Kearns, Dorothy Kearns,
                                                                                 and Sydney Keams


NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t
                                                                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                                                            FOR THE COUNTY OF SANTA CLARA

                                          OOQONUI-bUJNi—‘OKDOOQONUI-bUJNi—‘O




                                                                               DAN KEARNS, an individual; DOROTHY                Case N0.:   21 CV375872
                                                                               KEARNS,     an individual; and   SYDNEY KEARNS,
                                                                               an individual,                                    COMPLAINT FOR:
                                                                                                                                     1.   Wrongful Death;
                                                                                              Plaintiffs,                            2.   Negligent Inﬂiction 0f Emotional
                                                                                                                                          Distress;   and
                                                                                V.                                                   3.   Unfair Business Practices

                                                                               ROBINHOOD FINANCIAL LLC; ROBINHOOD
                                                                               SECURITIES, LLC; ROBINHOOD MARKETS,               [Jury Trial Requested]
                                                                               INC.; and DOES 1-10,

                                                                                              Defendants.




                                                                                                                         COMPLAINT
                                                                                               Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 8 of 43




                                                                            Plaintiffs       Dan Kearns, Dorothy Kearns, and Sydney Kearns                    (“Plaintiffs”) allege as follows:


                                                                                                                             NATURE OF THE ACTION
                                                                                        1.        “How was      a 20-year-old With n0 income able to get assigned almost $1 million worth of

                                                                            leverage?”         These were the     last    known      written words 0f 20-year-old Alex Kearns before he rode his

                                                                            bicycle t0 a railroad crossing and ran in front 0f an                   oncoming          train.   The only ones with       the answer t0
                                          \DOOﬂQUl-bUJNH




                                                                            Alex’s question are Defendants Robinhood Markets, Inc, Robinhood Financial LLC, and Robinhood

                                                                            Securities,       LLC   (collectively,   “Defendants” or “Robinhood”), a ﬁnancial services company that offers a

                                                                            mobile app and website where Virtually anyone                         who knows how           t0 ﬁll out a    form asking about       their


                                                                            name, age, and source of income (regardless of What                      that   income may be) can invest           in stocks,   ETFs and

                                                                            options, regardless 0f their proﬁciency, experience, 0r the                      amount 0f money         in their   bank account.

                                                                                        2.        This case centers on Robinhood’s aggressive tactics and strategy t0 lure inexperienced

                                                                            and unsophisticated          investors, including Alex, t0 take big risks With the lure                           0f tantalizing proﬁts.

                                                                            Robinhood          built out its trading platform to 100k              much     like a     Videogame     t0 attract      young users and

                                                                            minimize the appearance of real-world                risk.    Though Alex was merely a                senior in high school      when he

                                                                            opened an account With Robinhood and had                     little   0r n0 income,       Robinhood determined he was qualiﬁed

                                                                            enough      t0 enter into the     world of trading sophisticated ﬁnancial options. Not only did Robinhood permit
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            Alex   t0   open the account, but When Alex was a freshman                       in college later that year,        it   permitted   him   t0


                                                                            trade options.        Those options      it   turned out had the potential 0f his becoming obligated t0 pay for over

                                                                            $700,000 in         securities,   an amount he had no possible means of paying.                        Worse, Robinhood provided
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            almost n0 investment guidance, and                 its   customer “service” was Virtually non—existent, consisting 0f

                                                                            automated e-mail replies devoid of any human contact 0r interaction.

                                                                                        3.        Robinhood’s reckless        tactics    came      t0 a   head   in   June 2020.     On   information and belief,

                                                                            Alex had placed an option spread trade whereby he simultaneously acquired and sold put options                                       in the


                                                                            same   security, in theory limiting his risk, but actually containing a risk                         Alex did not understand, which

                                                                            was   the risk that the put options he           had sold could be assigned before                  expiration,   Which resulted     in his


                                                                            being obligated to purchase the underlying security                     at the strike price        0f the options, before he was able

                                                                            t0 sell the options      he owned.




                                                                                                                                          COMPLAINT
                                                                                                                                              1
                                                                                               Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 9 of 43




                                                                                       4.        On information and belief,              this is in fact    What occurred. At some time during the trading

                                                                            day 0f June       11,   2020, the holder 0f the options Alex had sold exercised his options, thus obligating Alex

                                                                            to purchase the underlying security.                      Alex did not learn      this until later,    when   his account reﬂected a


                                                                            negative cash balance in his account of $730,000 Which was more than $700,000 greater than the amount

                                                                            of cash he had in the world. At that point, Alex was extremely concerned and upset.
                                          \DOOﬂQUl-bUJNH




                                                                                       5.        At 11:01 pm. 0n June             11,   2020, Robinhood notiﬁed Alex Via email that his account was

                                                                            restricted (preventing          him from executing new trades              or   making Withdrawals), Which raised further alarm

                                                                            bells in Alex’s mind.           Eleven minutes        later,   he was informed by another email that he had been assigned,

                                                                            which meant Alex was required                    to purchase the over           $700,000 in shares that were the subject 0f the

                                                                            options.        The information        available t0   Alex     at that   point indicated that he had      somehow       lost   $730,000 0n

                                                                            a trade Which he had understood t0 be limited t0 a                       maximum     loss   0f less than $10,000.

                                                                                       6.        Though       it   was nearly midnight When Robinhood                sent these notiﬁcations, a desperate         Alex

                                                                            promptly sent an email to               its   customer support seeking help and answers. Robinhood’s reply consisted

                                                                            of nothing more than an auto-generated reply, emphasizing a delay in response time and creating a case

                                                                            number. Robinhood continued                     t0 fail   Alex throughout the       night.   At 3:26     a.m.,   Robinhood—ignoring

                                                                            Alex’s prior inquiry—sent Alex an email entitled “Immediate Action Required: Reg                                           T    Call Due”,
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            informing Alex that his “account didn’t meet the Regulation                         T   cash requirements for      [his] trades    0n June

                                                                            10, 2020[,]”       and   that   he was thus required t0 deposit $178,612.73 by June                    17, 2020.   Alex’s account had

                                                                            held only about $16,000 before Robinhood allowed him t0 trade the put spread which actually controlled
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            hundreds 0f thousands of dollars’ worth 0f securities.                       He had n0 money          t0 satisfy this   margin    call,   and

                                                                            he had no one to contact               Who    could explain What was going 0n.

                                                                                       7.        Tragically,         Robinhood’s communications were completely misleading, because, in

                                                                            reality,   Alex did not owe any money; he held options                     in his account that   more than covered his          obligation,

                                                                            and the massive negative balance would have been erased by the exercise and settlement 0f the puts he

                                                                            held.


                                                                                       8.        Robinhood never bothered                  t0 explain this to       Alex 0r   to    respond to his increasingly

                                                                            desperate pleas for help. Alex’s second email to customer support, sent June 12 at 7:16                                    am.    stated he


                                                                            was     incorrectly assigned           more than he should have been and                 that the puts    he purchased should have


                                                                                                                                             COMPLAINT
                                                                                                                                                2
                                                                                                 Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 10 of 43




                                                                            covered the puts he sold. Alex again asked for help but was again met with an auto-generated reply from

                                                                            Robinhood assigning a new case number. Alex then attempted to reach out again, and out of desperation,

                                                                            threatened legal action t0 Robinhood.                          He   sent those emails less than               two hours before the market opened

                                                                            0n a regular business day, a time When most brokers were open                                            for business.


                                                                                          9.        Though Alex’s panic and confusion were                                      clearly caused      by Robinhood’s misleading
                                          \DOOﬂQUl-bUJNH




                                                                            communications, Robinhood was impossible t0 reach                                        at the     most   critical   moment t0 repair the damage         it



                                                                            had        created.    At   that point,      Alex believed           that       he was obligated t0 repay the deﬁcit in his account and

                                                                            feared that his family               would somehow               get stuck With the obligation unless he did something drastic t0

                                                                            protect them.            He was           in a   complete panic.                    His panic and desperation grew as he was unable to

                                                                            communicate over a number of hours With anyone                                          at   Robinhood. This resulted               in a highly distressed


                                                                            mental condition in Alex, an uncontrollable impulse t0 commit suicide as the only option he could                                                       see.


                                                                            Alex rode           t0 a railroad crossing             on   his bicycle        and ran       in front   0f an oncoming        train, killing himself.


                                                                                          10.       Though        a   young and inexperienced individual with                            little   money cannot       possibly possess

                                                                            the sophistication needed t0                       make sound             trading decisions, let alone parse out and                         comprehend

                                                                            misleading communications from a broker-dealer, Robinhood created the illusion that those qualities are

                                                                            unnecessary. In             fact,   Robinhood’s website entices young, inexperienced users With the slogan: “Our goal
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            is    t0   make     investing in ﬁnancial markets                   more        affordable,         more   intuitive,   and more ﬁm, n0 matter          how
                                                                            much        experience you have (0r don’t have).”

                                                                                          11.       By    marketing          its   online trading platform like a Video game,                        it   implied that trading stock
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            and options was a fun way                   t0   make money, perhaps even t0                        get rich, Without signiﬁcant risk.         It    coupled

                                                                            its   marketing strategy with attractive incentives for young individuals With                                           little     0r n0 income, such as

                                                                            n0 commissions,               free stock,        and the chance               t0 receive additional free shares                0f a “glamour stock” by

                                                                            encouraging friends to sign up.                             This campaign was Wildly successful, as millions of young people

                                                                            responded to           this   campaign—it              is   certainly   no wonder            that   young people such          as   Alex would ﬁnd such

                                                                            offers appealing.


                                                                                          12.       As Robinhood would have                         it,    it   could lure unsuspecting individuals t0 use                 its   trading

                                                                            platform and “play with” hundreds 0f thousands of dollars in leveraged money, regardless of the




                                                                                                                                                      COMPLAINT
                                                                                                                                                                3
                                                                                              Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 11 of 43




                                                                            suitability     0f such trades,     all   the while ignoring         its   obligation t0 provide a safety net 0f any sort, 0r even

                                                                            a customer support service Where actual                    humans answer the phone            0r respond t0 emails.

                                                                                      13.       But   this is   not a game. Defendants’ reckless conduct directly and proximately caused the

                                                                            death 0f one of its Victims. The distress, and the suicide, 0f this Victim was foreseeable. Indeed,                                 it   was

                                                                            almost inevitable that an event like this would occur as a result 0f such reckless behavior. Defendants
                                          \DOOﬂQUl-bUJNH




                                                                            cannot escape the consequences 0f their actions; they must be held accountable, not only to satisfy the

                                                                            demands     ofjustice, but t0 discourage such ﬂagrantly irresponsible actions                          by themselves and        others.


                                                                                                                            JURISDICTION AND VENUE
                                                                                      14.       The Court has personal jurisdiction over Defendants because                          the   Robinhood Defendants’

                                                                            principal place 0f business          is   in this   County       in California.


                                                                                      15.       Venue    is   proper in    this      county in accordance with Section 395(a) 0f the California Code

                                                                            0f Civil Procedure because Defendants are located in this county, authorized t0 d0 business in this county

                                                                            and the    acts   and omissions complained 0f herein occurred                     in this county.


                                                                                                                                            THE PARTIES
                                                                                      16.       Plaintiff Dan         Kearns    is   the father of Alex, residing at Naperville, IL.

                                                                                      17.       Plaintiff Dorothy        Kearns        is   the mother 0f Alex, residing at Naperville, IL.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                      18.       Plaintiff     Sydney Kearns           is   the sister of Alex, residing at Naperville, IL.

                                                                                      19.       Upon     information and belief, Defendant Robinhood Financial                                LLC (“RHF”)            is    a

                                                                            Delaware Limited Liability Company, a registered introducing broker specializing                                  in ﬁnancial services.
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            RHF   accepts orders from customers to                   buy and     sell   such securities, manages customer relationships and

                                                                            communications, customer support, and sends trades t0 Robinhood Securities,                                       LLC (“RHS”)        t0       be

                                                                            cleared and settled.

                                                                                      20.       Upon     information and belief, Defendant Robinhood Securities,                               LLC (“RHS”)           is    a

                                                                            Delaware Limited Liability Company, a registered clearing broker specializing                                  in ﬁnancial services.


                                                                                      21.       Upon information and belief, Defendant Robinhood Markets,                            Inc.   (“RHM”)    is   a ﬁnancial

                                                                            services   company incorporated             in the State        0f Delaware and      is   the parent   company of RHF and RHS.




                                                                                                                                              COMPLAINT
                                                                                                                                                  4
                                                                                              Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 12 of 43




                                                                                       22.       On information and belief, RHF, RHS, RHM are                         subject to myriad       SEC and FINRA rules
                                                                            governing broker—dealers including, among others, requirements related to customer protection, options

                                                                            trading,    margin trading,        fair dealing,       and net   capital.


                                                                                       23.       The precise        role of each of the       named Defendants With respect to              the matters    upon Which

                                          \DOOﬂQUl-bUJNH
                                                                            this   complaint      is   based   is   presently     unknown and        is   therefore not speciﬁed herein.           Plaintiffs will   seek

                                                                            leave of the court t0         amend      this   complaint to specify the precise role and t0 assign responsibility t0 each

                                                                            0f the Defendants as appropriate when the relevant                        facts   become known.        Until that time, Plaintiffs Will

                                                                            refer to the three         named Defendants           collectively as     “Robinhood” or “the Robinhood Defendants”.

                                                                                       24.       Plaintiffs are also         unaware   at the   time 0f ﬁling of this complaint ofwhether there are other

                                                                            persons 0r entities that also share in the responsibility for the acts complained 0f herein, and therefore

                                                                            sues such defendants under ﬁctitious                    names “DOES            1—10.”    Plaintiffs will seek leave         0f the court to

                                                                            amend      this   complaint t0 state the names of the ﬁctitious defendants                        When   the   same become known           to


                                                                            Plaintiffs.


                                                                                       25.       Each 0f the Robinhood Defendants and each of the                           ﬁctitious defendants are believed in

                                                                            good     faith t0   be the agents, servants and employees 0f the others in doing, conspiring, aiding, abetting,

                                                                            0r otherwise cooperating in performing those acts, and as such,                          is   legally responsible in      some manner     for
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            the acts complained of herein.

                                                                                                                                  GENERAL ALLEGATIONS
                                                                                   A. Alex,     Who Exempliﬁed Kindness and Passion Throughout His Life, Was Loved and
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                                       Admired By Those              Who Knew Him
                                                                                       26.       Alex grew up          in Naperville, Illinois, with his            two parents and    sister.      Alex was shy as a

                                                                            little   boy but became outgoing and active               in high school        and college. took great joy       in learning, exploring,


                                                                            and had an        intellectual curiosity.         Alex had a heart 0f gold and was loved by              his peers.


                                                                                       27.       Alex showered              his   mother Dorothy with “Alex time”, which meant warm hugs and

                                                                            affection.       Alex was described         as the “kid     who     put a blanket 0n you         When you      fell   asleep in front 0f the

                                                                            TV.”

                                                                                       28.       Alex deeply loved            his sister   Sydney and shared with her a common love of Mario Kart,

                                                                            baking and cooking. They shared a deep and close sibling bond.


                                                                                                                                             COMPLAINT
                                                                                                                                                 5
                                                                                            Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 13 of 43




                                                                                      29.      Alex’s love for learning was Widely recognized and applauded. In middle school, Alex

                                                                            received the President’s Education Award, Which                        is   given by the White House. The Exchange Club 0f

                                                                            Naperville recognized Alex for his “outstanding dedication to a high quality 0f community service,

                                                                            scholarship, citizenship, and friendship.”               Alex received the Jordan                   Webb   Peace Award, Which       is   given


                                          \DOOﬂQUl-bUJNH
                                                                            t0 individuals    Who   “personiﬁed perseverance and courage in the face of adversity with an undying                                    spirit


                                                                            and positive    attitude.”    Alex received the Jordan Webb Peace Award                             in recognition   of his selﬂess nature,

                                                                            kindness, and desire t0 help others.

                                                                                      30.      Alex had musical          talent,   Which was nurtured from the time he entered high school                           until


                                                                            his death.      His high school, Neuqua Valley High School, boasts a world-class music program and a

                                                                            perennial    Grammy     Signature School winner, including “Best in Nation” in 2005 and 2013.                                   As   part 0f

                                                                            Neuqua Valley High School’s band, Alex played trombone                               in the   Outback Bowl Parade and toured             Italy.


                                                                            His   talent, leadership     and popularity led        t0 his designation as a senior leader in the band.


                                                                                      31.      The love     felt   by Alex’s peers and teachers                   for   him was      palpable.    At   the end-of—year

                                                                            awards ceremony during Alex’s senior year 0f high school, Alex did not win an award. Deciding that

                                                                            Alex was too deserving         t0   go home Without one, Alex’s fellow students and teachers surprised him by

                                                                            calling   him   t0 stage, While     everyone in the room gave a standing ovation. Cheering and shouting ﬁlled
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            the bleachers and     room by       all,   showing     their love for Alex.


                                                                                      32.      Alex ﬁnished his senior year in high school playing                        in a calypso band.       He even developed

                                                                            some unorthodox dance moves during                 that   time—dance moves                  that    may have reminded some       of Elaine
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            Benes 0f Seinfeld, but Which brought a smile                 to Alex’s face           and those around him. Alex was having fun

                                                                            and   enj oying his life.


                                                                                      33.      As Alex     graduated, he received a ﬁnal award from                             Neuqua Valley High School—the

                                                                            Leslie    Baumann    Spirit   Award. The Leslie Baumann                     Spirit   Award     is   given t0 only one student, a student

                                                                            “whose    participation in a variety of events            lifts   school     spirit   by encouraging        others to be enthusiastically

                                                                            engaged.”

                                                                                      34.      After graduating from high school, Alex told his parents of his dream t0                                   serve in the

                                                                            United States Air Force.            Alex had received a scholarship                    to the University       of Nebraska     at   Lincoln

                                                                            (“UNL”). As a way        to pursue his       dream, he enrolled in the R.O.T.C. program                       at   UNL.


                                                                                                                                         COMPLAINT
                                                                                                                                               6
                                                                                              Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 14 of 43




                                                                                     35.           Alex was passionate about the R.O.T.C. program                           at   UNL. He       especially enjoyed the

                                                                            comradery and purpose behind serving                            his country.     Alex pushed himself         further than required       and

                                                                            independently conceived, wrote, and edited recruitment Videos for the                                  UNL Air Force R.O.T.C.     and the

                                                                            Arnold Air Society. Alex even starred                         in   and narrated the Video       for the   Arnold Air Society, showing

                                          \DOOﬂQUl-bUJNH
                                                                            others his passion and sense 0f humor.                        Alex was surprised         t0 learn that   UNL was     so impressed   by   his


                                                                            efforts, that     it   granted   him    additional scholarship           money.

                                                                                     36.           Those     that   were close      t0   Alex knew he was a          true goofball With a terriﬁc sense of humor.

                                                                            Alex often struggled           to   keep a straight          face,   and loved   to imitate characters, particularly       from Saturday

                                                                            Night Live. While Alex was an Arnold Air Society                             recruit,    one of the members got in his face and told

                                                                            him   t0 sing a song.         Alex responded by breaking out                   into    Mariah Carey’s “All     I   Want For   Christmas”.

                                                                            Though he         tried to   keep a      straight face, the          Arnold Air Society member could not keep himself from

                                                                            laughing     at   Alex’s unexpected and hilarious reaction.

                                                                                B. Professional Broker-Dealers                       Owe A Duty Of Care T0                Their Customers

                                                                                     37.           Every professional broker-dealer owes                     its   customers a duty of care deﬁned by        common
                                                                            practice   and by       common and statutory law. They are                    also regulated    by the Financial Industry Regulatory

                                                                            Authority (“FINRA”), which                     is   charged by Congress t0 protect investors and ensure that professional
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            broker-dealers operate fairly and honestly.                          Included under        FINRA’S purview         are trades in equities,

                                                                            corporate bonds, securities futures, and options.                           Among      other things,   FINRA   licenses individuals      and

                                                                            promulgates rules for licensed brokers and dealers t0 follow.
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                                     38.           FINRA has promulgated                 speciﬁc rules t0 guide broker-dealers in          how t0    fulﬁll their duty


                                                                            of care t0   their customers.


                                                                                     39.           As   a starting point, licensed broker-dealers have a duty t0 take measures to                       “know”   their


                                                                            customers. This duty             is crucial;        without knowing enough information about a customer, a broker-dealer

                                                                            runs the risk 0f breaching               its   duty t0 care to protect           its   customers’ ﬁnancial interests in allowing or

                                                                            executing trades.           FINRA       enumerates several things broker-dealers should d0 t0                      Know Your Customer
                                                                            (“KYC”), including, but not limited                       t0:      conﬁrmation of the identity 0f customers; conﬁrmation 0f

                                                                            customers’         employment           status;       conﬁrmation of customers’                income;     veriﬁcation    of customers”




                                                                                                                                                 COMPLAINT
                                                                                                                                                    7
                                                                                           Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 15 of 43




                                                                            investment experience; conﬁrmation 0f customers’ net worth; an understanding of customers’ investment

                                                                            obj ectives;   and veriﬁcation of customers’ source 0f income                   t0 ensure they    have adequate funds      t0 trade.


                                                                                     40.      Broker-dealers also have a duty to their customers t0 ensure investment strategies in

                                                                            general and particular trades are suitable for them.                 FINRA Rule 21 11         deﬁnes   this   duty and provides that


                                          \DOOﬂQUl-bUJNH
                                                                            brokers must have a         ﬁrm   understanding of both the product and the customer.                           Ensuring suitability

                                                                            safeguards investor protection and promotes fair dealing and ethical sales practices. Although Robinhood

                                                                            has tried in public statements to disclaim this obligation on the grounds that                         it    does not “recommend”

                                                                            speciﬁc securities, 0n information and belief, Robinhood does                               make recommendations 0f          trading

                                                                            strategies   and investment plans        that   would bring     it   within the purview 0f the Rule by,         among other things,

                                                                            encouraging frequent trading, encouraging and repeatedly offering options trading, rewarding customers

                                                                            for frequent trading, publishing         and sending      to   customers    lists   of popular stocks or stocks that are moving

                                                                            price-Wise,,   and similar   actions.


                                                                                     41.      Broker-dealers have further speciﬁc duties 0f care t0 their customers with regard to

                                                                            options trading.    FINRA Rule 2360 imposes requirements 0n brokers to fulﬁl this duty; under Rule 2360,
                                                                            broker-dealers are required t0 collect certain customer information t0 determine Whether t0 approve the

                                                                            customer’s request t0 trade options.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                     42.      Broker-dealers also have a duty 0f care t0 their customers With regard t0 margin

                                                                            borrowing.     FINRA Rule 4210           establishes that this duty        is   met by imposing margin requirements Which

                                                                            determine the amount 0f collateral customers are expected t0 maintain in their margin accounts to prevent
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            defaults.


                                                                                     43.      Every broker—dealer registered and licensed under                           FINRA     is    required t0 abide    by

                                                                            FINRA’s      rules. Failure t0    d0 so   is    prima facie evidence of a breach 0f a duty 0f care.

                                                                                C.   Though Licensed As A Professional Broker-Dealer, Robinhood Acts As Anything But, And

                                                                                     Excuses   Itself   From Meeting Any Duty Of Care T0                        Its    Customers

                                                                                     44.      Upon   information and belief, Robinhood, registered in 2013 as a broker-dealer,                                  is


                                                                            regulated by    FINRA    and required          t0 provide a duty        0f care to   its   customers. Nonetheless, Robinhood,

                                                                            embraced few 0f the      qualities       of a professional ﬁnancial services company and “excused”                       itself   from

                                                                            compliance with      many of       its    duties    and   responsibilities.          Although the speciﬁcs 0f Robinhood’s


                                                                                                                                       COMPLAINT
                                                                                                                                             8
                                                                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 16 of 43




                                                                         compliance (and lack of compliance) With                      FINRA             rules, including those referenced above, is                           uniquely

                                                                         Within Robinhood’s exclusive possession and control, 0n information and belief, the allegations

                                                                         contained in the following eight paragraphs constitute material failures to comply With                                                         its   duties to

                                                                         customers and/or compliance with                 FINRA rules              and obligations.

                                                                                   45.        First,    Robinhood glosses over                     its    duty t0       know      its    customers.              David Dusseault
                                          \OOOQONUIAUJNH




                                                                         (“Dusseault”), President and             COO     0f RHF, admitted t0 Congress that Robinhood only follows up With

                                                                         verifying customers’ identifying information “in instances ofuncertainty 0r Where                                                we are unable to verify

                                                                         information      submitted          through          third     parties.”                See      Dusseault             Letter          (Aug.     7,     2020),

                                                                         https://s.wsi.net/public/resources/documents/RobinhoodReplvToCongress.pdf.                                                       Robinhood does not

                                                                         explain What constitutes “uncertainty” or When                       it   deems necessary t0 make an effort t0 verify information

                                                                         0n its own. Moreover, Dusseault indicated that the type of information it veriﬁes with third parties merely

                                                                         pertains to age      and     identity.   Id.   Thus, Robinhood relies mostly on the word of                                      its   users, signiﬁcantly

                                                                         with regard to source 0f income and employment                                status,   even When such answers create a red ﬂag as                             to


                                                                         suitability for trading options.            Robinhood’s system—taking customers                                     at their     words—falls woefully

                                                                         short 0f meeting       its    duty 0f care t0 ensure the customers should be trading as well as verifying the types

                                                                         0f trades are appropriate.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                   46.        Without knowing           its   customers        at all,     Robinhood does not—and cannot—fulﬁll                                 its   duty

                                                                         t0 ensure a particular trade or type                  of trade       is       suitable for     its   users.         Upon     information and belief,


                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO
                                                                         Robinhood has justiﬁed             its   behavior by contending that                     FINRA         2111 only applies                to brokers giving


                                                                         investment recommendations, which Robinhood does not do. But Robinhood                                                  may not excuse            itself from


                                                                         its   duty t0 ensure trades 0r type of trading are suitable for                          its   customers. First,             FINRA        itself states that


                                                                         the phrase “investment strategy involving a security 0r securities in this Rule                                        is   to   be interpreted broadly,

                                                                         and would include, among other things, an                           explicit      recommendation               t0   hold a security or securities.”

                                                                         See    FINRA    Rules and Guidance, Rule 21                  1 1,    Supplemented Material:                    .03,   https://www.ﬁnra.0rg/rules-

                                                                         guidance/rulebooks/ﬁnra-rules/Z111.                     Second, Robinhood minimizes                                 FINRA         2111     to    a verbatim

                                                                         interpretation that ignores the purpose behind the rule,                           Which       is to   ensure broker-dealers meet their duty

                                                                         0f care t0   their   customers by ensuring they engage in appropriate and sound trading.




                                                                                                                                         COMPLAINT
                                                                                                                                                   9
                                                                                           Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 17 of 43




                                                                                    47.       Third,   Robinhood    fails to   meet    its   duty 0f care t0       its   customers engaging in options

                                                                         trading.    FINRA Rule 2360 promulgates what Robinhood needs                       to   do to meet these            duties,   i.e.,   perform

                                                                         diligence t0 determine whether t0 approve a customer’s request t0 trade options.                                 But instead of doing

                                                                         anything to meet this duty of care, Robinhood merely has                  its   customers ﬁll out a form              When opening        the

                                                                         account. See David Dusseault Response t0 Congressional Letter of July 13, 2020 (“Dusseault Letter”)
                                          \OOOQONUIAUJNH




                                                                         (Aug.        7,      2020),      https://s.wsi.net/pub1ic/resources/documents/RobinhoodReplvTOCongress.pdf.

                                                                         Robinhood then          relies   0n the users’ own representations about                 their experience,             knowledge, age,

                                                                         employment         status   and estimated annual income.              Upon   information and belief, Robinhood has n0

                                                                         program      in place t0 either verify the accuracy           of the answers provided or to independently seek the

                                                                         necessary information. Robinhood’s system cannot possibly meet                          its   duty to protect        its   customers from

                                                                         making unsound and            volatile options trading decisions, 0r       even trading         at all.


                                                                                    48.       Additionally,    Robinhood essentially approves Level              3 options trading for traders               who lack

                                                                         the experience to understand the trades they are                      making or    the ﬁnancial ability to deal with the

                                                                         consequences of their trades. As Dusseault stated to Congress, users with Level 2 access can qualify for

                                                                         Level 3 access Simply by providing a self—certiﬁcation regarding his 0r her understanding of options

                                                                         trading, as well as statements as t0 his 0r her trading activity                and net worth.            Id.   And    “[f]or users      Who
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                         d0 not currently have access         t0 options trading     and are applying for Level           3 access, a     customer can qualify

                                                                         if   ha 0r she    states a certain   number 0f years of options         trading experience.” Id. Moreover, While users

                                                                         that state they     do not have much experience in investment cannot open an options account,                                 all   they need
                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO




                                                                         t0   d0   t0 gain access is revise their answer.            See Gunjan Banerji, Alexander Osipovich, Free Trades,

                                                                         Jackpot Dreams Lure Small Investors                    t0    Options,     The Wall            Street      Journal     (Jun.    24,     2020),

                                                                         https://WWW.wsi .com/articles/free-trades-i ackpot-dreams-lure-small-investors—to-options—

                                                                         1   15 9299 1 000?st=0vx226r6lckh 1 tf&reﬂink=article_imessage_share.

                                                                                    49.       Further, while   Robinhood provides        its   customers with the Options Clearing Corporation’s

                                                                         Characteristics and Risks 0f Standardized Options                   (“ODD”) booklet           at the      time a customer applies to

                                                                         trade options,      upon information and     belief,   Robinhood does nothing             to ensure        customers understand the

                                                                         ODD 0r to provide a way for customers t0 ask questions related t0 same.                            See Dusseault Letter (Aug.              7,


                                                                         2020), https://s.wsi .net/public/resources/documents/RobinhoodReplvToCongress.pdf.



                                                                                                                                 COMPLAINT
                                                                                                                                       10
                                                                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 18 of 43




                                                                                  50.       Fourth,      Robinhood                fails t0     meet      its   duty of care to        its    customers trading on margin.

                                                                        Robinhood allows           its   users to purchase securities on margin through                                its   Robinhood Gold program,            as

                                                                        long as they subscribe.           Id. In his         August 7         letter to      Congress, Dusseault boasted that Robinhood, though

                                                                        “not required by law 0r regulation” imposed eligibility criteria for trading securities 0n margin.                                                    See

                                                                        Dusseault            Letter             (Aug.                   7,           2020),            https ://s.wsi .net/public/resources/documents/
                                          \OOOQONUIAUJNH




                                                                        RobinhoodReplvToCongress.pdf. However, once again Robinhood’s “vetting” consists of nothing more

                                                                        than asking customers questions and relying 0n their answers, Without any veriﬁcation system in place.

                                                                        Id.    This can and does result in customers incurring margin obligations they cannot possibly satisfy,

                                                                        without any understanding the risks they are taking.

                                                                                  51.       Fifth,   Robinhood breaches                        its   duty 0f care to         its   customers by failing to provide any

                                                                        meaningful customer support.                       With        all   of   its   programs, Robinhood does not provide a single phone

                                                                        number       for    its    users        t0         call     with          questions.           See    Dusseault         Letter     (Aug.      7,    2020),

                                                                        https://s.wsi.net/public/resources/documents/RobinhoodReplvToCongress.pdf.                                                       Instead,    Robinhood

                                                                        boasts about       its   “quick” and reliable email support, the same “support” that failed to substantively

                                                                        respond t0 Alex’s questions and pleas multiple times.                                    Id.


                                                                                  52.       Indeed, Robinhood has been described as “built for the person                                          who     doesn’t   know    a lot
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                        about the markets and doesn’t ask a                       lot   of questions.” See Charles Gasparino, Robinhood app luring and

                                                                        robbing         amateurs—like                in          the         dot-com           era,    New         York        Post      (Aug.       8,     2020),

                                          OOQQUIAUJNHOKOOOQQUI-BUJNHO
                                                                        https://nvpost.com/2020/08/08/robinhood-app—1uring—and—robbing-amateurs—like-in-the-d0t—com-era/.

                                                                               D. Robinhood Preys              On Inexperienced And Unsophisticated Investors, Much Like Alex
                                                                                  53.       As Alex was busy                     learning and exploring his interests as he                      grew up     in Naperville,    he

                                                                        could not have       known       that   Robinhood would one day, using aggressive                                    tactics,   prey 0n his youth and

                                                                        inexperience t0 further          its   own business              interests.


                                                                         (i)      Robinhood Designed                 Its   App To Appear Like                   A Video Game
                                                                                  54.       Robinhood uses multiple marketing ploys                                    t0 lure in     its    customers.     First,   Robinhood

                                                                        designed    its   app    to appear     much         like a      Video        game meant        for teenagers 0r children.          For instance, upon

                                                                        information and belief, users are congratulated 0n their ﬁrst trade by confetti. See Annie Massa,                                                  Edward

                                                                        Robinson, Robinhood’s Role                          in    the        ‘Gamiﬁcation’ 0f Investing,                    Bloomberg (Dec.          19,    2020),



                                                                                                                                                   COMPLAINT
                                                                                                                                                        11
                                                                                             Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 19 of 43




                                                                         https://www.bloomberg.conﬂnews/articles/ZOZO- 1 2- 1 9/r0binhood-s-role-in-the-gamiﬁcation-of—

                                                                         investing-quicktake.            Upon information and belief, users           are also offered a fractional share 0f a            “glamour

                                                                         stock” (such as Apple) if they convince a friend t0 sign up. Id. Users can also browse 100 widely—held

                                                                         stocks amongst fellow users for inspiration and View Tik-Tok Videos glamorizing Robinhood’s app. Id.

                                                                         See also Robin Wigglesworth, Richard Henderson, Eric                         Platt,     The lockdown death ofa 20-year old day
                                          \OOOQONUIAUJNH




                                                                         trader,       Financial         Times   (Jul.   2,     2020),   https://www.ft.com/content/45dOaO47-360f—4abf—86ee-

                                                                         108f436015a1           (in reference t0   Robinhood’s app, noting “[t]he parallels between Video games and day

                                                                         trading      is   becoming closer and     closer”); Jeff Kauﬂin,       Antoine Gara, Sergei Klebnikov, The Inside Story

                                                                         ofRobinhood’S Billionaire Founders, Option Kid Cowboys and the Wall Street Sharks that Feed 0n

                                                                         Them, Forbes (Aug.              19, 2020), https://Www.forbes.com/sites/iefﬂ<auﬂin/2020/08/19/the-inside—st0rv—of—

                                                                         robinhoods—billionaire—founders-option-kid—cowbovs-and—the—wall—street—sharks—that-feed-on—

                                                                         them/?sh=33aea449268d (“And while Robinhood’s successful recruitment of inexperienced young

                                                                         traders      may have      inadvertently minted a        few new millionaires riding the debt—fueled market,                      it is   also

                                                                         deluding an entire generation into believing that trading options successfully                            is   as easy as leveling   up 0n

                                                                         a Video game.”).

                                                                         (ii)         Users Receive       A Free Gift Of Stock Upon Signing Up
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                      55.       Second, upon signing up, Robinhood users are gifted With a free stock.                           Upon information

                                                                         and     belief, these stocks are actually           penny   stocks, trading         below $5.00/share. However, nowhere on

                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO
                                                                         Robinhood’s app 0r website does Robinhood describe                            its    “gifted” stock.           A    savvy investor would

                                                                         understand the value of the stocks that are “gifted” by Robinhood.                                 But a young, inexperienced user

                                                                         would not          as likely   know this, and be     misled to think the free stock Will have 0r gain signiﬁcant value.

                                                                         (iii)        While Pushing Users T0 Trade, Robinhood Boasts Charging Zero Commission

                                                                                      56.       Robinhood     touts itself for not charging      any fees        to its users, a feature that is appealing to


                                                                         inexperienced individuals with             little   0r n0 income.      What Robinhood              fails t0 disclose in its     marketing

                                                                         ploy    is   that   Robinhood proﬁts from order ﬂow,            that   is,   sending      its    users’ orders to third-party broker-


                                                                         dealers t0 execute the trades. Thus, once              Robinhood lures       in   its   users,   Robinhood starts generating proﬁts

                                                                         as   soon as the users begin trading.               Robinhood has every incentive                 t0   push   its   users t0 trade options.

                                                                         Upon     information and belief, Robinhood was paid 58 cents per 100 shares for options contracts versus



                                                                                                                                     COMPLAINT
                                                                                                                                         12
                                                                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 20 of 43




                                                                         only 17 cents per 100 for equities. Jeff Kauﬂin, Antoine Gara, Sergei Klebnikov, The Inside Story 0f

                                                                         Robinhood ’s Billionaire Founders, Option Kid Cowboys and the Wall Street Sharks                           that   Feed 0n Them,

                                                                         Forbes      (Aug.     19,     2020),         https://Www.f0rbes.com/sites/iefﬂ<auﬂin/2020/08/19/the—inside—storv-of—

                                                                         robinhoods—billionaire-founders-option-kid-cowbovs-and-the-wall-street-sharks—that—feed-on-

                                                                         them/?sh=33aea449268d.
                                          \OOOQONUIAUJNH




                                                                                  57.        Though Robinhood has tried to de-emphasize                the importance of options trading           by   stating


                                                                         that only   12% 0f its      customers trade options, those trades accounted for             62%    of Robinhood’s order          ﬂow
                                                                         revenues in the ﬁrst half of 2020 alone, which totaled approximately $270 million.                                 Id.     See also

                                                                         Robinhood       Securities    — Held         NMS   Stocks and Options Order Routing Public Report (Apr. 2020),

                                                                         https://cdn.robinh00d.com/assets/robinhood/legal/RHS%20SEC%20Rule%20606a%20and%20607%20

                                                                         Disclosure%20Report%2OQ2%202020.pdf; Kate Rooney, Maggie                             Fitzgerald,    Here ’s how Robinhood is

                                                                         raking   in    record cash 0n customer trades — despite making                        it   free,   CNBC     (Aug.        13,   2020),

                                                                         https://Www.cnbc.com/2020/08/ 1 3/how—robinhood-makes-monev—0n-customer-trades—despite-making—

                                                                         it-free.html?       source=i0sappshare%7Ccom.apple.UIKit.actiVitv.Message.

                                                                                  58.        As Rep. Sean Casten           put   it,   “Robinhood’s entire business model     is   driven by order ﬂow.

                                                                         They don’t make        their    money by making you                wealthier, they just    push the order ﬂow.           That’s not
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                         technically illegal, but      it’s   unethical.    And the time has come for the SEC and FINRA t0 protect investors
                                                                                                                                                                       ’

                                                                         like Alex.”     See AVi Salzman, Congressman Calls Robinhood ‘Unethical as Trading Start— Up Vows                                   t0


                                                                         Improve, Barron’s (Aug.                14,    2020), https://Www.barrons.com/articles/robinhood-unethical-options-
                                          OOQQUI-BUJNHOKOOOQQUI-BUJNHO




                                                                         business—model-market-makers-suicide-5 1 5 9743 9667.

                                                                                  59.        Indeed, under        its   payment        structure, just in the ﬁrst quarter    of 2020, as posted 0n

                                                                         Robinhood’s website, Robinhood received $59.8 million in payments for option trades alone.                                        See

                                                                         Robinhood Financial — Held              NMS      Stocks and Options Order Routing Public Report, lst Quarter, 2020

                                                                         (May                   29,                      2020),                  https://cdn.robinhood.com/assets/robinhood/legal/

                                                                         RHF%20SEC%2ORule%20606A%20and%20607%20Disclosure%20Rep0rt%200 1 %202020.Ddf.




                                                                                                                                        COMPLAINT
                                                                                                                                            13
                                                                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 21 of 43




                                                                                                        Robinhood's Payment for Order Flow Revenue (S                                                  million

                                                                                                        I   April   2020   I May 2020 I June 2020
                                                                                                                                        51




                                          \OOOQONUl-PUJNH




                                                                                                                             Options                               Non-S&P 500 stocks                S&P 500   stot


                                                                                                        Source Robmnood      muumoty   ﬁling   ~
                                                                                                                                                   Created   wnh Datam-wamw




                                                                         (iv)     Robinhood Actively Urges                   Its   Users T0 Trade                     On Margin And Pursue                     Option Trading

                                                                                  60.      Given the potential                  for    enormous proﬁt under                               its    payment       structure, using multiple


                                                                         techniques,    Robinhood aggressively encourages                                    its   customers t0 trade.              First,   Robinhood sends           its   users

                                                                         unsolicited messages inviting              them t0 apply for a margin account through its program, Robinhood Instant.

                                                                         Second, Robinhood       sets   up    links        0n   its    app t0 encourage customers                                t0 sign   up    for   Robinhood Gold,           its


                                                                         subscription service whereby,               among         other things, users can have instant access t0 larger deposits and
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                         can trade on margin for only $5 a month and a free thirty—day                                                  trial.   See Robin Wigglesworth, Richard

                                                                         Henderson, Eric     Platt,   The lockdown death ofa 20—year old day trader, Financial Times                                                            (Jul. 2,   2020),

                                                                         https://www.ft.com/content/45d0a047-3 60f—4abf—86ee— 1 08f43 60 1 Sal.                                                       Third,          Robinhood       prompts
                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO




                                                                         customers t0 select a choice 0f investment experience upon opening an account, and                                                              if   they select “I’m

                                                                         an expert,” they are simply invited to apply t0 trade options                                         at the click        of a button. See Dusseault Letter

                                                                         (Aug.   7,   2020), https://s.wsi.net/public/resources/documents/RobinhoodReplvToCongress.pdf. Further,

                                                                         each time users access their account                   menu tab              in the app,          Robinhood sends unsolicited notices entreating

                                                                         them    to trade options.    Robinhood               also pushes these notiﬁcations                                    when Android           users seek t0 change

                                                                         their order type   from the default stock                 order. Id.


                                                                                  61.      The problem with Robinhood’s                                 targeting inexperienced and unsophisticated users                                  is   that


                                                                         these individuals lack the resources, insight, and                                        knowledge            that professional traders              have amassed

                                                                         throughout their careers.



                                                                                                                                                     COMPLAINT
                                                                                                                                                             14
                                                                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 22 of 43




                                                                              E. Cognition in Robinhood’s Targeted Customers Is                                    Not Fully Developed, Emphasizing                          An
                                                                                  Even Stronger Need For Robinhood To Meet                                 Its   Duty Of Care T0 Them

                                                                                  62.         Robinhood       targets     young and inexperienced customers by                                   design.         Robinhood’s

                                                                        aggressive ploys to attract young customers, combined with                                its   ﬂagrant disregard for             its   duty of care t0

                                                                        its   customers, creates a time       bomb that was        destined t0 lead to the type of tragedy that happened t0 Alex.
                                          \OOOQONUl-PUJNH




                                                                                  63.         Medical journals have researched the under—development 0f brains in individuals younger

                                                                        than 25, such as Alex        Who was 20         at the   time   at issue.


                                                                              o   “The   rational part   of a teen’s brain         isn’t fully           developed and won’t be until age 25 or                     so.   Adults

                                                                                  think with the prefrontal cortex, the brain’s rational part. This                         is   the part of the brain that responds


                                                                                  t0 situations     with good judgment and awareness of long-term consequences.                                                 Teens process

                                                                                  information With the amygdala.                 This        is   the emotional part.            In teen’s brains, the connections

                                                                                  between the emotional part of the brain and the decision—making center are                                      still   developing—and

                                                                                  not always at the same          rate.      That’s   Why When             teens have overwhelming emotional input, they

                                                                                  can’t explain later What they           were thinking. They weren’t thinking                      as   much as they were feeling.”

                                                                                  See Understanding the Teen Brain, Univ. 0f Rochester Med.                                              Ctr.,   Health Encyclopedia,


NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t
                                                                                  https://Www.urmc.rochester.edu/encvclopedia/content.ast?ContentTvpeID=1&ContentID=305

                                                                                  l.


                                                                              o   “The       frontal lobes,    home     to    key components of the neural                        circuitry underlying ‘executive
                                          OOQQUIAUJNHOKOOOQQUI-bUJNHO




                                                                                  functions’ such as planning,            working memory, and impulse                       control, are         among      the last areas of


                                                                                  the brain t0 mature; they         may       not be ﬁJlly developed until halfway through the third decade 0f

                                                                                  life....    Executive functions are a set 0f supervisory cognitive                              skills    needed for goal-directed

                                                                                  behavior, including planning, response inhibition, working                               memory, and           attention.       These    skills


                                                                                  allow an individual to pause long enough to take stock of a situation, assess his or her options,

                                                                                  plan a course of action, and execute                it.”        See Sara B. Johnson Ph.D., M.P.H., Robert                         W. Blum,

                                                                                  M.D., Ph.D., Jay N. Giedd, M.D., Adolescent Maturity and the Brain: The Promise and Pitfalls

                                                                                  0f     Neuroscience            Research               in             Adolescence,         J.      Adolesc.               Health         2009,

                                                                                  https://Www.ncbi.nlm.nih.gOV/pmc/articles/PMCZ892678/.


                                                                                                                                        COMPLAINT
                                                                                                                                                  15
                                                                                         Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 23 of 43




                                                                               o   “One key      part of that trajectory           is   the development of the prefrontal cortex, a signiﬁcant part of

                                                                                   the brain, in terms of social interactions, that affects                     how we regulate emotions,             control impulsive


                                                                                   behavior, assess risk and                 make long-term          plans.   Also important are the brain’s reward systems,

                                                                                   Which are especially excitable during adolescence. But these parts 0fthe brain don’t stop growing

                                          \OOOQONUl-PUJNH                          at   age   18. In fact, research           shows     that   it   can take more than 25 years for them to reach maturity.”

                                                                                   Stephen Johnson,               Why   is   18 the age ofadulthood ifthe brain can take 30 years                      t0   mature? Big

                                                                                   Think (Mar. 20, 2019), https://bigthink.com/mind-brain/adult-brain?rebelltitem=1#rebelltitem1.

                                                                               0   In studying        young       adults, scientists       have found that “[b]rain scans revealed                  that the regions     of

                                                                                   their brains in     which emotion is processed were unusually active, While areas dedicated t0 keeping

                                                                                   those emotions under control were weak. ‘The                           young adults looked like teenagers,’              said Laurence


                                                                                   Steinberg, a psychologist at                Temple University and an author 0f the                   study. Dr. Steinberg agreed


                                                                                   With Dr. Somerville that the maturing of the brain was proving to be a long, complicated process

                                                                                   Without obvious milestones.” Carl Zimmer, You                              ’re   an Adult.   Your Brian, Not S0 Much, N.Y.

                                                                                   Times       (Dec.     21   ,
                                                                                                                   20 1 6),    https://www.nvtimes.com/20 1 6/ 1 2/2 1/science/Voure-an-adult-Vour-

                                                                                   brain-not—so-much.html.

                                                                                              Indeed, adolescents and young adults cognitively lack the ability to control impulses in
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                   64.


                                                                         the   same way       as fully mature adults. Studies              have linked impulsivity            to suicide in adolescents         and young

                                                                         adults.   “Suicide      is   the second leading cause 0f death                   among      adolescents, and impulsivity has             emerged
                                          OOQQUI-RUJNHOKOOOQQUI-bUJNHO




                                                                         as a promising       marker ofrisk.” Randy P. Auerback, Jeremy G. Stewart,                             et al., Impulsivily      and Suicidality

                                                                         in        Adolescent             Inpatients,                 J.            Abnorm.           Child            Psych.         (Jan.         20 1 7),

                                                                         https://Www.ncbi.nlm.nih.gov/pmc/articles/PMC5045310/.                                      Research has brought out that “[r]ecent

                                                                         developments suggest that emotion—relevant impulsivity, particularly negative urgency                                        (i.e.,   a strong and

                                                                         immediate need         t0 avoid undesirable              emotions or physical sensations)                is   distinct    from other forms of

                                                                         impulsivity and        may be    associated with suicide attempts.” Id.

                                                                                   65.         Studies have reported that the highest                    number 0f suicides occur          in adolescents       and young

                                                                         adults.   “[S]uicide ranks higher as a cause 0f death during youth                              compared With other age groups.               It is


                                                                         the second leading cause 0f death during childhood and adolescence, Whereas                                     it is   the tenth leading cause



                                                                                                                                               COMPLAINT
                                                                                                                                                    16
                                                                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 24 of 43




                                                                        of death among      all   age groups.” Christine B. Cha, Peter J. Franz,                   et al.,    Annual Research Review: Suicide

                                                                        among youth — epidemiology,              (potential) etiology,       and    treatment,         J.   0f Child Psychology and Psychiatry

                                                                        (NOV.   1,   2017), https://acamh.onlinelibrarvwilev.com/doi/10.1                        1 1   l/icpp. 1283   1.



                                                                                  66.     Trading can have maj or ﬁnancial consequences. Broker-dealers                                    owe   all   customers a duty

                                                                        of care t0 ensure that sound and appropriate trading decisions are made. Where broker—dealers target
                                          \OOOQONUl-PUJNH




                                                                        younger populations whose cognitive development has not                              fully matured, in particular the prefrontal


                                                                        cortex of the brain, as       Robinhood does, there            is   an even stronger need to thoroughly fulﬁll the duty of

                                                                        care and protect these customers.

                                                                           F.     Robinhood’s Reckless Practices Directly and Proximately Caused The Death Of Alex

                                                                                  67.     Alex     fell   prey t0   all   0f Robinhood’s         tactics.   Prior to even graduating high school,                 Alex

                                                                        opened an account with Robinhood, which Robinhood readily approved. Within only a few months,

                                                                        despite   Alex being only eighteen years 01d and having                    little   or   no income, Robinhood approved Alex                 for

                                                                        trading in options.        On     information and belief, during his freshman year at                         UNL, Alex began           trading

                                                                        options 0n his Robinhood account.

                                                                                  68.     At 11:01 p.m. 0n June             11,   2020, Alex received an email from Robinhood informing him

                                                                        that his account   was     restricted.    Minutes     later,   Robinhood then assigned Alex, obligating him t0 purchase
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                        underlying securities linked to options he had sold.




                                          OOQQUIAUJNHOKOOOQQUI-BUJNHO




                                                                                                                                       COMPLAINT
                                                                                                                                            17
                                                                                              Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 25 of 43




                                                                                                                               Investing
                                                                                                                               $1 6.1 76.1 4
                                                                                                                               x    $5,506.91 (31.16%) Today

                                                                                                                               7|   $4.oos.oo‘(aa.94%)   ‘A’fter-Hourg‘




                                          \DOOQQUIAUJNH




                                                                                                                               m           m

                                                                                                                               ®      Cash


                                                                                                                               Buying Power
                                                                                                                                                  -                  «sgig‘gdaesyz   A




                                                                                                                               WithdrawwriSﬂéﬁa




                                                                                                                                               You're all caughtu‘p!

                                                                                                                                      New cards will be added here as they
                                                                                                                                                become available.



                                                                                                                                      85008
                                                                                       69.      The email     sent   by Robinhood            failed to clarify that                  buying power and negative cash are not
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                          the   same     as   normal debt. Thus, the $730,000                  may have reﬂected an options trade that had not yet                           settled


                                                                          and the value 0f stocks            tied to those options.              A       corresponding trade to cover a purchase                       may   not be

                                          OOQQUI-hUJNHOKOOOQQU‘I-PUJNHO
                                                                          executed until the following trading day. In these instances, as here, cash and buying power Will appear

                                                                          as negative until the other side           is   processed. Thus, the display 0f negative $730,000 did not reﬂect actual

                                                                          debt, but rather, an option trade that             had not yet         settled. In addition,                   although the   full details   of the trades

                                                                          Alex made are Within Robinhood’s exclusion possession and control, the $730,000 negative cash balance

                                                                          appears inconsistent With Alex’s                known trades. On information and belief, the options that were assigned

                                                                          to   Alex involved 2400 shares 0f IMW               at $ 1 55        per share, for a total trade value of approximately $372,000.

                                                                          For   this additional reason, the          $730,000 negative cash balance appears both misleading and inaccurate.

                                                                                       70.      Robinhood’s users—Who                 it   aggressively targeted—are generally inexperienced and do

                                                                          not possess market savviness. Robinhood had an obligation t0                                           make      trading and account activity clear

                                                                          for   its   users.   It is   entirely reasonable     and foreseeable                  that a twenty—ysar 01d kid              would not comprehend


                                                                                                                                               COMPLAINT
                                                                                                                                                   18
                                                                                            Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 26 of 43




                                                                            the   meaning behind the account calculation he received. But Robinhood’s email made no attempt                                               t0


                                                                            clarify that.


                                                                                      71.        And when Alex               desperately tried to contact Robinhood for clariﬁcation—multiple

                                                                            times—Robinhood was nowhere                     t0   be found. Rather, in an obvious            effort t0 boost proﬁts at the          expense

                                                                            of its customers, Robinhood made n0                   live    customer service personnel available to             its   customers like Alex.
                                          \DOOﬂQUl-bUJNH




                                                                            Robinhood       restricted his account at             11:01pm and           sent   him   notice 0f a debit balance 0f $730,000, and

                                                                            then sent    him a REG T         call at   3:26am          for $178,000, but they        had no one available      to    answer his three    (3)

                                                                            desperate emails. Indeed, 0n information and belief, Robinhood outsourced                                 its   customer service function,

                                                                            and at some point terminated its               live telephone      customer service because         it   didn’t want t0     pay for licensed,

                                                                            knowledgeable professionals to respond                       t0 inquiries like Alex’s.


                                                                                      72.        Alex promptly emailed Robinhood’s support email address seeking help and                                        stating, “I


                                                                            was    recently assigned     0n puts       I   sold in a spread.       As of tonight, my buying power              is   over -700,000. Will

                                                                            the puts that    I   bought cover      this transaction?”           Robinhood’s response consisted 0f an automated email,

                                                                            emphasizing delays in response time and creating a case number.

                                                                                      73.        After having fully ignored Alex’s question, at 3 :26 a.m., Robinhood sent Alex an alarming

                                                                            email entitled “Immediate Action Required:                       Reg T      Call Due.” Robinhood’s email                warned Alex    that his
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            “account didn’t meet the Regulation                    T    cash requirements for         [his] trades   0n June        10, 2020[,]”   and   that


                                                                            he was thus required t0 deposit $178,612.73 by June                           17,   2020. Robinhood’s email was             fatal.   In reality,

                                                                            Alex did not owe any money; he simply needed                                 to close out his position.            Had Robinhood          acted
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            responsibly and properly,            it    either never         would have allowed Alex             t0    make     these trades he didn’t

                                                                            understand, would not have allowed such an email t0 be sent (t0 a young and inexperienced customer,

                                                                            no    less), or, at the   very   least, it     would have ensured            that   someone from     the    company would respond             t0


                                                                            Alex    t0 clarify the    meaning 0f the emails. But Robinhood never bothered                            to explain      any 0f this   t0 Alex,


                                                                            and    instead, sent (or     programmed              its    computer   t0 send) this devastating           and inaccurate email          in the


                                                                            middle 0f the night for Alex to make sense 0f on his own.

                                                                                      74.        A   few hours         later,    presumably having seen Robinhood’s email, Alex again wrote                               to


                                                                            customer support, stating he was incorrectly assigned more than he should have been and that the puts

                                                                            he purchased should have covered the puts he                       sold.    Alex again asked      for help, but     he was only met With


                                                                                                                                              COMPLAINT
                                                                                                                                                   19
                                                                                            Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 27 of 43




                                                                            another auto-generated reply from Robinhood assigning a                            new   case number.                Still   believing he      owed

                                                                            nearly $200,000 and      was perhaps       as   much     as $730,000 in debt,         Alex again emailed Robinhood, and out

                                                                            of desperation, threatened legal action.             Though Alex’s panic and confusion caused by Robinhood’s

                                                                            emails was abundantly clear, Robinhood was completely unavailable t0                                ﬁx the mess          it   had   created.   Alex

                                                                            only received another automated reply, generating yet another case number.
                                          \DOOﬂQUl-bUJNH




                                                                                      75.     Within the next several hours, never once receiving a substantive response from

                                                                            Robinhood and believing he had nowhere                    t0 turn,    Alex ran        in front      of an oncoming               train.    He was

                                                                            pronounced dead       later that day.


                                                                                      76.     Though nothing stopped Robinhood from sending                          its   own   emails to AleX—emails which

                                                                            created a horrifying panic With devastating consequences—at n0 time did a live person from                                               Robinhood

                                                                            reply t0 0r otherwise contact Alex to attempt t0 alleviate the mix—up                          it   created.          Upon      information and

                                                                            belief,   Robinhood has nearly 1,300 employees. Had any one 0f these employees bothered                                             t0   respond t0

                                                                            Alex, 0r had Robinhood done so             much     as provide a contact            number     t0 its users,           Alex would not have

                                                                            woken up     in sheer panic   0n June   12.     He would not have taken a pen and written his                           ﬁnal note.        He would

                                                                            not have taken his ﬁnal bike ride to the train tracks.                    He would       not have given into the uncontrollable

                                                                            impulse t0 run in front of an oncoming train and end his                   life.   Alex would have been                  alive   and well today.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                      77.     In Alex’s   own words         in his suicide note,       he speciﬁcally stated that he did not want t0                           die.


                                                                            Instead,   Alex believed the only way           t0 save his family         from ﬁnancial hardship caused by                         his confusion


                                                                            over Robinhood’s program was t0 commit suicide. Even in his darkest moment, Alex’s ﬁrst priority was
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            the people he loved.      He was    impelled by desperation and a false belief caused by Robinhood’s acts and

                                                                            omissions into believing he had n0 other option but suicide. Despite not wanting t0                                      die,   given his young

                                                                            age, inexperienced,     and under—developed prefrontal cortex and impulse control, Alex simply could not

                                                                            control the belief that suicide      was   the only      way   out and the deadly and uncontrollable impulse resulting

                                                                            from   that belief.


                                                                                      78.     Alex’s   last   known written words          stated: “If you’re reading this, I                    am dead. How was              a 20

                                                                            year 01d with n0 income able t0 get assigned almost a million dollars’ worth of leverage?                                                The puts     I


                                                                            bought/sold should have cancelled out, too, but                I   also   have n0 clue what            I   was doing now             in hindsight.


                                                                            There was n0 intention to be assigned             this   much and         take this   much     risk,       and   I   only thought that         I   was


                                                                                                                                       COMPLAINT
                                                                                                                                           20
                                                                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 28 of 43




                                                                         risking the      money        that I actually         owned.     If   you check      the app, the margin investing option isn’t even

                                                                         ‘turned on’ for me.            A painful lesson.          Fuck Robinhood. Iwas                starting t0 100k   forward t0   my future, too,
                                                                         before    I hit this   pretty large        speedbump.        I   cannot imagine the amount ofpain this has caused you. Please

                                                                         understand that this decision was not                    made      lightly.   You could ﬁll an ocean With the amount 0f tears                I’ve


                                                                         shed typing      this.       Please, please take care of yourselves.                   The amount of my          guilt I feel as I   commit      to
                                          \OOOQONUIAUJNH




                                                                         this is   unbearable         — I did not want           t0 die.”

                                                                                   79.          Alex’s       own words — “I        did not want to die” are indicative of his uncontrollable, impulsive

                                                                         feeling that he        had n0 other choice              in the situation.      The   situation being,     0f course, Robinhood’s breach

                                                                         0f its duty of care to Alex as                 its   customer, evidenced by          its   failure to adequately verify that     Alex should

                                                                         be trading 0n          its   platform, leveraging irresponsible amounts to                         him Without ever        investigating the

                                                                         appropriateness 0f same, sending                      him misleading and          inaccurate account information that caused              him t0

                                                                         panic, and failing to respond t0 his desperate pleas for help.                                 Alex’s    own words       leave n0 doubt that

                                                                         Robinhood’s actions were the direct and proximate cause 0f his death.

                                                                             G. Recognizing                 Its   Reckless Practices, Robinhood Has Implemented Changes                              T0   Its   Business

                                                                                   Directly Following Alex’s Death

                                                                                    80.         Alex’s death sparked devastation and outrage both in and outside 0f the ﬁnancial world.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                    81.         Realizing the gravity of the situation, just days after Alex’s death, the Co-Founders and

                                                                         Co-CEOs 0f Robinhood, Vlad TeneV (“Tenev”)                                    &   Baiju Bhatt (“Bhatt”), posted a public                letter   on

                                                                         Robinhood’s website, acknowledging the link between                                  their product      and Alex’s death and noting          that
                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO




                                                                         “[0]Ver the past week, our team at                      Robinhood has been focused 0n identifying how we can improve

                                                                         Robinhood’s customer experience, speciﬁcally around option ﬂows involving multi-leg exercise and

                                                                         assignment.”                 See     Commitments            to      Improving        our      Options     Offering,      (Jun.    19,     2020),

                                                                         https://blog.robinhood.com/news/2020/6/ 1 9/0ommitments—to-impr0ving-our—options—offering.                                                  Such

                                                                         changes include:         new        criteria for eligibility t0 trade options;               provision 0f educational resources related

                                                                         t0 options trading;           and improving emails sent               t0 users about multi-leg options spreads. Id.


                                                                                    82.         On     July       13,   2020, Rep. Sean Casten 0f                    Illinois,   among    other    Congressmen and

                                                                         Congresswomen, asked Tenev and Bhatt exactly how                                  their    proposed changes to their account approval




                                                                                                                                               COMPLAINT
                                                                                                                                                  21
                                                                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 29 of 43




                                                                         process “Will have any meaningful impact 0n the ways                               [their]    platform enables and encourages

                                                                         inexperienced investors t0 engage in high risk trading.”

                                                                                    83.      In his August       7,   2020 response     to the inquiries     from Congress, Dusseault, President and

                                                                         COO   0f Robinhood Financial LLC, a unit 0f Robinhood, stated “[W]e                                know we have   a responsibility to

                                                                         our customers, including by providing educational content to support and inform their investing
                                          \OOOQONUl-PUJNH




                                                                         experience.         We     take   this       responsibility     seriously.”       See Dusseault Letter (Aug.                 7,   2020),

                                                                         https://s.wsi.net/public/resources/documentS/RobinhoodReplvToCongress.pdf.                                    Dusseault continued,

                                                                         “[y]0ur letter understandably focuses on our options offering, and products such as options and margin

                                                                         trading,   which    are considered riskier than buying               and   selling equities in a cash account.” Id.


                                                                                    84.      Dusseault further conﬁrmed that Robinhood “will be implementing additional criteria for

                                                                         customers seeking Level 3 options authorization, which includes spreads trades. For example,                                      we     are

                                                                         considering requirements for Level 3 options trading access”—something Robinhood should have done

                                                                         from day one. However, even                  t0 this day,   Robinhood refuses        t0   be transparent about      how   it   approves

                                                                         traders for option trading.

                                                                                    85.      Dusseault continued that Robinhood had “already                       made      signiﬁcant changes t0 improve

                                                                         the educational content platform,” including a                 Help Center and Learn website “which provides a variety
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                         of educational content on         all    kinds of investing topics, including options trading (from explaining the

                                                                         basics 0f    What an option       is   and     how   it   works   t0 explaining various options trading strategies)”                     Id.


                                                                         Robinhood        further   added information “on early options assignments and negative buying power”                               to   its
                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO




                                                                         Help Center and planned t0 hire an Options Education Specialist “t0 further enhance education related to

                                                                         options trading.” Id. Again, these were               all   things   Robinhood should have done—but              failed to   do—since

                                                                         day one.

                                                                                    86.      Dusseault further noted that Robinhood was reﬁning                       its   user interface “to enhance clarity

                                                                         and promote customer understanding” which includes “in—app messages and emails, including additional

                                                                         detail t0 the in-app history page, t0 help                customers understand the mechanics 0f early assignments on

                                                                         multi-leg options spreads.”              Another thing         that    Robinhood should have done from                the      start,   but

                                                                         inexplicably, failed       t0.




                                                                                                                                       COMPLAINT
                                                                                                                                           22
                                                                                            Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 30 of 43




                                                                                    87.       Notably, Dusseault’s               letter   did not   make any       reference t0         its   complete lack 0f           human

                                                                         contact, either in terms 0f sending 0r responding to emails 0r answering phones,                                     and   still is    yet t0 address

                                                                         this crucial feature        Which, had Robinhood implemented as                     it   should have, could and would have saved

                                                                         Alex’s     life.   Robinhood        still fails   to provide a telephone          number       for   its   customers to        call   with questions.

                                                                                    88.       Nor has Robinhood expressed                    the desire to   meet any           suitability    and      KYC      requirements
                                          \OOOQONUIAUJNH




                                                                         under FINRA.

                                                                                    89.       Indeed,       Robinhood’s response has faced criticism for                                 falling        woefully        short   of

                                                                         meaningfully addressing               its   problems.       Rep. Sean Casten was not impressed, noting that Robinhood

                                                                         continues t0        “make money by pushing inexperienced                          investors into high-risk decisions.”                         See AVi

                                                                         Salzman, Congressman Calls Robinhood ‘Unethical’ as Trading Start—Up Vows                                                 t0   Improve, Barron’s

                                                                         (Aug.        14,     2020),         https://www.barr0ns.com/articles/robinhood—unethica1-options-business—model-

                                                                         market-makers-suicide-S 1 597439667.

                                                                                    90.       Additionally, 0n or about                  December    16,   2020, the securities regulators in the State of

                                                                         Massachusetts ﬁled an action against Robinhood, echoing the concerns stated herein.                                                   The complaint

                                                                         cited particular issue With             Robinhood’s provision 0f a platform t0 customers                             to   “make        potentially an

                                                                         unlimited number of trades[,]” noting that “Robinhood gave hundreds of customers With limited 0r no
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                         investment experience the ability to                   make thousands of trades          in a matter        of months.” See Complaint, In

                                                                         the      Matter      0f:     Robinhood            Financial,        LLC,     Dkt.        N0.     E-2020-0047,              (Dec.         16,     2020),

                                                                         https://www.sec.state.ma.us/sct/current/sctrobinhood/MSD-Robinhood-Financial-LLC—Complaint-E-
                                          OOQQUI-RUJNHOKOOOQQUI-BUJNHO




                                                                         2020-0047.pdf.         It    ﬁthher condemned Robinhood’s failure to “properly screen customer proﬁles and

                                                                         allow[ance of] thousands 0f inexperienced investors t0 engage in very risky trading activity[, w]hile

                                                                         encouraging constant engagement with                      its    platform.” Id.

                                                                                    91.       Robinhood’s business practicas remain reckless and                              fall   exceedingly short 0f satisfying

                                                                         its   duty of care to      its   customers.       As   a direct and proximate result 0f Robinhood’s acts and/or omissions,

                                                                         Plaintiffs    have sustained damages in the worst way—the loss 0f someone they love.                                            And     if   Robinhood

                                                                         is    not held accountable, there Will be               many more      families to share in Plaintiffs’ pain.




                                                                                                                                            COMPLAINT
                                                                                                                                               23
                                                                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 31 of 43




                                                                                                                       FIRST CAUSE OF ACTION
                                                                                                                                (Wrongful Death)

                                                                                    92.       Plaintiffs re-allege   and incorporate by reference each and every allegation and statement

                                                                            set forth   above as   if fully set forth herein.


                                                                                    93.       Plaintiffs are   informed and believe, and thereon allege, that     at all   times mentioned herein,
                                          \DOOﬂQUl-bUJNH




                                                                            Defendants owed a duty 0f care to their customers, including Alex.

                                                                                    94.       Plaintiffs are    informed and believe, and thereon allege, that Defendants had a duty to

                                                                            ensure suitability 0f both the investment strategy and trades for their customers, including Alex, that              is,



                                                                            safeguarding that the trades made, and investment strategies implemented, by             its   customers were suitable

                                                                            for their age, experience, investment       knowledge, and available funds.

                                                                                    95.       Plaintiffs are   informed and believe, and thereon allege, that Defendants had a duty t0 know

                                                                            their customers, including Alex,         Which necessarily includes veriﬁcation 0f         its   customers’ identities,

                                                                            veriﬁcation 0f its customers’ employment status, source 0f income, and net worth, and an understanding

                                                                            0f its customers’ investment obj ectives and risk tolerance.

                                                                                    96.       Plaintiffs are    informed and believe, and thereon allege, that Defendants negligently,

                                                                            carelessly, recklessly, wantonly,        and unlawfully breached      their duties   of care t0 Alex.    Plaintiffs are
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            informed and believe, and thereon         allege, that   Defendants breached their duty 0f care by, among other

                                                                            things, relying   on   its   customers’ answers t0 questions regarding their source of income, experience, net

                                                                            worth and investment objectives, including those of Alex.
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                                    97.       Plaintiffs are    informed and believe, and thereon allege, that Defendants negligently,

                                                                            carelessly, recklessly, wantonly,        and unlawfully breached      their duty   of care by relying 0n third—party

                                                                            credit card   companies t0 verify customers’ responses         t0 Defendants” questions regarding age     and identity,

                                                                            including those of Alex.

                                                                                    98.       Plaintiffs are    informed and believe, and thereon allege, that Defendants negligently,

                                                                            carelessly, recklessly, wantonly,       and unlawfully breached     their duty   0f care by failing t0 implement any

                                                                            system t0 verify or review the information provided by customers, including Alex, to ensure                  suitability


                                                                            0f trading.




                                                                                                                                  COMPLAINT
                                                                                                                                      24
                                                                                               Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 32 of 43




                                                                                        99.       Plaintiffs are      informed and believe, and thereon allege, that Defendants breached their

                                                                            duty of care by speciﬁcally targeting inexperienced and young investors, including Alex, by: designing

                                                                            its   app   t0 appear as a Video           game devoid 0f real world consequences;              aggressively pushing      its   users,

                                                                            including Alex, t0 engage in options and margin trading; and Haunting                           its   program   as “free” for users,

                                                                            including Alex, Without any transparency that                    it   proﬁted off 0f the mere act of its users’ trades.   Plaintiffs
                                          \DOOﬂQUl-bUJNH




                                                                            are informed        and believe, and thereon           allege, that        Defendants knew or reasonably should have          known

                                                                            the customers         it   targeted, including Alex,       would not adequately comprehend               the signiﬁcance 0f their

                                                                            trading decisions 0r the risks of the trades.

                                                                                        100.      Plaintiffs are      informed and believe, and thereon allege, that Defendants breached their

                                                                            duty 0f care by failing t0 explain their summaries 0f account activity t0                      its   users, including Alex.

                                                                                        101.      Plaintiffs are      informed and believe, and thereon allege, that Defendants breached their

                                                                            duty 0f care in negligently, carelessly, recklessly, wantonly, and unlawfully posting a notice that                           made    it



                                                                            appear as     if he   had    lost   $730,000 when he had not, and by negligently sending Alex a Regulation                      T   call


                                                                            that   was misleading,        stating falsely that     he was required t0 deposit $178,612.73 within a few days.

                                                                                        102.      Plaintiffs are      informed and believe, and thereon allege, that Defendants breached their

                                                                            duty of care by negligently, carelessly, recklessly, wantonly, and unlawfully failing t0 respond to Alex’s
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            emails or otherwise provide any customer support whatsoever t0 Alex, neither by phone nor email,

                                                                            particularly after having negligently, carelessly, recklessly, wantonly,                     and unlawfully emailed Alex with

                                                                            inaccurate and misleading account information.
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                                        103.      The death 0f Alex occurred           as a direct      and proximate cause of Defendants’ breaches of its

                                                                            duty 0f care by causing in Alex an uncontrollable impulse to commit suicide.

                                                                                        104.      As    a direct and proximate result of the reckless and negligent conduct 0f Defendants,

                                                                            Plaintiffs    have sustained damages resulting from the loss 0f love, affection, society, service, comfort,

                                                                            support, right of support, expectations 0f future support and counseling, companionship, solace and

                                                                            mental support, as well as other beneﬁts and assistance from Alex, in an exact amount in excess of the

                                                                            jurisdictional      minimum         t0   be proven   at trial   pursuant to Section 425.10 0f the California Code 0f Civil

                                                                            Procedure.




                                                                                                                                            COMPLAINT
                                                                                                                                                  25
                                                                                              Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 33 of 43




                                                                                       105.     As    a direct and proximate result 0f the reckless and negligent conduct of Defendants,

                                                                            Plaintiffs Will    be deprived 0f the ﬁnancial support and assistance of Alex the exact amount 0f Which                        t0


                                                                            be proven     at trial   pursuant to Section 425.10 0f the California Code of Civil Procedure.

                                                                                                                       SECOND CAUSE OF ACTION
                                                                                                                  (Negligent Inﬂiction 0f Emotional Distress)
                                          \DOOﬂQUl-bUJNH




                                                                                       106.     Plaintiffs re-allege   and incorporate by reference each and every allegation and statement

                                                                            set forth   above as     if fully set forth herein.


                                                                                       107.     At    all   times relevant herein, Defendants acted negligently.              Defendants negligently

                                                                            targeted    young and inexperienced customers without taking any                      steps to protect   its   targets   from the

                                                                            pitfalls   of trading, and Defendants knew 0r should have known their customers, including Alex, lacked

                                                                            the sophistication necessary t0         comprehend    their trading activity.        Defendants negligently approved the

                                                                            opening of trading accounts of young and inexperienced investors, Without conducting the necessary

                                                                            diligence t0 ensure such users were suitable to trade.                 Defendants negligently provided their users,

                                                                            including Alex, hundreds of thousands of dollars leverage through margin and options, despite the fact

                                                                            that   many 0f its users, including Alex, had little t0 n0 income and insufﬁcient experience 0r understanding
                                                                            0f the trades they were permitted t0 make on Robinhood’s platform. Defendants negligently failed t0
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                            provide any human customer service contact for their users, including Alex, and further negligently failed

                                                                            t0   respond t0 any of Alex’s inquiries and pleas.

                                                                                       108.     As    a direct and proximate result of Defendants’ negligence, Plaintiffs have suffered
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            serious emotional distress, including but not limited t0 emotional trauma, suffering, anguish, grief,

                                                                            anxiety, shock, mental distress,        and shame.

                                                                                       109.     As    a direct and proximate result 0f Defendants” negligence, Plaintiffs are entitled t0

                                                                            compensatory damages, in an exact amount              t0   be proven   at trial.


                                                                                                                         THIRD CAUSE OF ACTION
                                                                                        (Unfair Business Practices In Violation           Of Cal.    Bus.      & Prof. Code § 17200, et seq.)
                                                                                       110.     Plaintiffs re-allege   and incorporate by reference each and every allegation and statement

                                                                            set forth   above as     if fully set forth herein.




                                                                                                                                   COMPLAINT
                                                                                                                                        26
                                                                                             Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 34 of 43




                                                                                      111.      Business and Professions code section 17200, et seq, (“unfair competition law”) prohibits

                                                                            any unlawful, unfair 0r fraudulent business act 0r                        practice,   any    unfair, deceptive, untrue 0r misleading


                                                                            advertising,     and any Violation 0f Business and Professions Code section 17500                                 et seq.


                                                                                      112.      At    all   times mentioned herein, Defendants engaged in unfair business practices because

                                                                            its   conduct was immoral, unethical, oppressive, unscrupulous and substantially damaging to                                           Plaintiffs.
                                          \DOOﬂQUl-bUJNH




                                                                            Speciﬁcally, and without limitation, the particular offensive conduct includes: (a) knowingly and

                                                                            intentionally targeting          young and inexperienced               individuals, including Alex, t0                  open accounts 0n       its


                                                                            platform; (b) knowingly and intentionally approving                        young and inexperienced individuals t0 open trading

                                                                            accounts, including Alex, without independently verifying any of the information provided;                                                     (c)


                                                                            knowingly and intentionally concealing the source 0f                            its   proﬁt—order ﬂow—While simultaneously

                                                                            knowingly and intentionally encouraging                   its    users, including Alex, to trade                  on    its   app and website,

                                                                            regardless of their age, source of income, and experience; (d) failing t0 implement proper compliance

                                                                            oversight; (e) failing to provide any customer service t0 support                             its    users, while      knowing such users—

                                                                            young and inexperienced—would                     inevitably need such support;                (f)    sending    its   users, including Alex,

                                                                            misleading and inaccurate account information; and (g) failing to respond t0                               its   users” inquiries, including


                                                                            those of Alex.
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                      113.      At    all   times mentioned herein, Defendants engaged in fraudulent business practices.

                                                                            Speciﬁcally, and without limitation, Defendants’ fraudulent conduct includes: (a) knowingly and

                                                                            intentionally failing t0 vet        its   users   by verifying       their suitability      (i.e.,   age, identity, source 0f income, net
                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            worth, investment experience); (b) knowingly and intentionally failing to disclose that                                        it   proﬁted from

                                                                            order    ﬂow,    0r, in   other words, the act 0f        its    customers making trades, regardless 0f their value, While

                                                                            pushing    its   customers t0 maximize their trading activity through sending push notiﬁcations, offering

                                                                            incentives (including offering shares of “glamour stocks” in persuading other customers t0 open accounts,

                                                                            gifting free stocks       upon signing up, and boasting a margin trading platform                          for    anyone      to use, at only $5


                                                                            per month With a thirty-day free              trial);   and    (c)   providing reckless amounts of leveraged                        money   t0 its


                                                                            users.


                                                                                      114.      Members 0f        the public are likely t0 be deceived                      by Defendants’ fraudulent business

                                                                            practices.



                                                                                                                                           COMPLAINT
                                                                                                                                                 27
                                                                                             Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 35 of 43




                                                                                   115.         As      a direct and proximate result 0f Defendants’ wrongful acts, Plaintiffs suffered              harm

                                                                            and losses as described herein and          in   amounts    t0   be proven   at trial.   Plaintiffs are entitled to restitution


                                                                            from Defendants, and            will seek injunctions or other appropriate orders t0            remedy   the unfair practices

                                                                            described herein.


                                          \DOOﬂQUl-bUJNH
                                                                                                                             PRAYER FOR RELIEF
                                                                                   WHEREFORE, Plaintiffs prays for the following relief:
                                                                                   1.        Non-economic damages suffered by                Plaintiffs including, but not limited to, loss       0f love,

                                                                                             affection, care, society, service, comfort, support, right t0 support, companionship, solace 0r


                                                                                             moral support, expectations 0f future support and counseling, other beneﬁts and assistance of

                                                                                             Alex, in an amount in excess 0f the jurisdictional minimum, according t0 proof;

                                                                                   2.        Economic damages suffered by            Plaintiffs relating to loss       of ﬁnancial support from Alex,

                                                                                             according t0 proof;

                                                                                             Funeral and burial expenses suffered by Plaintiffs, according t0 proof;

                                                                                             Incidental expenses suffered      by   Plaintiffs,   according to proof;

                                                                                             Restitution;

                                                                                   9°89???
                                                                                             Pre—and post-judgment      interest;
NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                                                                             Injunctive 0r other equitable relief as appropriate;

                                                                                             Any   other relief as the Court   may deem just and proper.


                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                            Date: February         8,   2021                                   BROWN NERI SMITH & KHAN LLP


                                                                                                                                               By:       ﬂM
                                                                                                                                                         Ethan lﬂ/rown
                                                                                                                                                                        v
                                                                                                                                                     Attorneysfor Plaintiﬁfs‘    Dan Kearns, Dorothy
                                                                                                                                                     Kearns, Sydney Kearns




                                                                                                                                      COMPLAINT
                                                                                                                                         28
                                                                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 36 of 43




                                                                                                                      DEMAND FOR JURY TRIAL
                                                                            Plaintiffs   hereby demand a   trial   by jury.



                                                                            Date: February    8,   2021                              BROWN NERI SMITH & KHAN LLP
                                          \DOOﬂQUl-bUJNH




                                                                                                                                          Ethan   Wrown
                                                                                                                                       Attorneysfor Plaintiﬁfs   Dan Kearns, Dorothy
                                                                                                                                       Kearns, Sydney Kearns




NNNNNNNNNr—tr—tr—tr—tr—tr—tr—tr—tr—tr—t




                                          OOQONUI-hUJNi—‘OKDOOQQUI-bUJNHO




                                                                                                                              COMPLAINT
                                                                                                                                29
                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 37 of 43
                                                                                                                                                                                   SUM-1 00
                                                              SU M MO NS                                                                                FOR COURT USE ONLY
                                                                                                                                                                   USODELA CORTE)
                                                                                                                                                ILED(SOLOPARA
                                                    (CITACION JUDICIAL)                                                                E-

NOTICE To DEFENDANT:                                                                                                                   2/8 2021 9151            AM
(Awso AL DEMANDADO):                                                        _0f Court                                                  Cl rk
ROBINHOOD FINANCIAL LLc; ROBINHOOD SECURITIES, LLC; ROBINHOOD MARKETS, Su enor Court of CA,
INc.; and DOES 1-10                                                    Co nty of Santa Clara
You   ARE  BEING  SUED BY PLAINTIFF:                                   21 v375872
(Lo ESTA DEMANDANDo EL DEMANDANTE): DAN KEARNs, an individual;         Re iewed By;    Walker                                                                    R
DOROTHY KEARNs,                        an       individual;   and   SYDNEY KEARNs,             an individual                           En elope: 5796634
 NOTICE! You have been sued. The                        court   may decide      against you without your being heard unless you respond within 30 days.         Read       the information
 below.
    You have 30 CALENDAR DAYS                          after this   summons and      legal   papers are sewed on you
                                                                                                     a written response at this court and have a copy
                                                                                                                       to ﬁle
 served on the        plaintiff.     A letter or phone call        wi||   not protect you. Your written response must be
                                                                                                     proper legal form if you want the court to hear your
                                                                                                                           in

 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self—Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the ﬁling fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                         If

 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self—Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court wi|| dismiss the case.
 [A VISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su versio'n. Lea la informacio’n a
 continuacio’n.
    Tiene 30 DI'AS            DE CALENDARIO después de que Ie entreguen esta
                                                                         citacio’n y papeles Iegales para presenter una respuesta por escrito en esta

 corte   y hacer que se entregue una copia    demandante. Una carta o una Ilamada telefénica no Io protegen. Su respuesta por escrito tiene que estar
                                                              al
 en fonnato legal correcto si desea que procesen su caso en la code. Es posib/e que haya un formulan’o que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y ma’s informacién en el Centro de Ayuda de Ias Cortes de California (www.sucorte.ca.gov), en Ia
 biblioteca de [eyes de su condado o en la corte que le quede ma’s cerca. Si no puede pagar la cuota de presentacic’zn, pida al secretario de la corte que
 le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra’
 quitar su sueldo, dinero y bienes sin ma’s advertencia.
    Hay otros requisites Iegales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un sen/icio de
 remisio’n a abogados. Si no puede pagar a un abogado, es posible que cumpla con Ios requisites para obtener servicios Iegales gratuitos de un
 programa de servicios Iegales sin ﬁnes de lucro. Puede encontrar estos grupos sin ﬁnes de lucro en el sitio web de California Legal Services,
 (www.lawhelpcaliforniaorg), en el Centro de Ayuda de Ias Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con Ia code o el
 colegio de abogados locales. AVISO: Por Iey, la corte tiene derecho a reclamarlas cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacio’n de $10,000 o' ma’s de valor recibida mediante un acuerdo o una concesio’n de arbitraje en un caso de derecho civil. Tiene que
 pagar e/ gravamen de la corte antes de que la corte pueda desechar e/ caso.
The name and address of the court is:
(El nombre y direccio’n de la code es):

   Santa Clara County                 for the       Superior Court of
                                                                                                                                 ?
  California 191 North 1st Street, San Jose, CA 951 13
The name, address, and telephone number of plaintiff‘s attorney, or plaintiff without an attorney, is: (E/ nombre, la direccio’n y el
numero de teléfono del abogado del demandante, o del demandante que no tiene abogado, es): Benjamin Blakeman, BLAKEMAN
LAW, 11601 Wilshire Blvd., Suite 2080, Los Angeles CA 90025, 213-629-9922; Additional Attorneys Are On Attachment Form
DATE:                                                                                                             Clerk, by                                                            Deputy
(Fecha)
                2/8/2021 9.51
                                            _

                                                    AM                             Clerk 0f court
                                                                                                                  (secretario)
                                                                                                                                                  R-   walker                      ,




                                                                                                                                                                                   (Adjunto)

(For proof of service of this                     summons, use Proof of Service              of Summons (form POS—010).)
(Para prueba de entrega de esta                         citatio’n    use    el formulario    Proof of Service of Summons, (POS-010).)
                                                        NOTICE TO THE PERSON SERVED: You                          are served

                                                        1.

                                                        2.
                                                              E
                                                              E
                                                                          as an individual defendant.
                                                                          as the person sued under the ﬁctitious       name     of (specify):


                                                        3.    E           on behalf of   (specify):


                                                               E
                                                               E
                                                                under:            CCP 416.10
                                                                                  CCP 416.20
                                                                                                  (corporation)                       E
                                                                                                                                      E         CCP 416.60
                                                                                                                                                CCP 416.70
                                                                                                                                                               (minor)



                                                               E                  CCP 416.40
                                                                                                  (defunct corporation)
                                                                                                  (association or partnership)        E         CCP 416.90
                                                                                                                                                               (conservatee)
                                                                                                                                                               (authorized person)




Form Adopted   for   Mandatory Use
                                                        4.
                                                              EE                  other (specify):
                                                                          by personal delivery on (date)

                                                                                               SUM MOMS                                                 Code   of Civil
                                                                                                                                                                                       Pagehﬁ
                                                                                                                                                                          Procedure §§ 412.20, 465
Judicial Council of Califomia                                                                                                                                                   www.courts.ca.gov
SUM-100    [Rev. July   1,   2009]
                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 38 of 43
                                                                                                                                                                         SUM-200(A)
 SHORT TITLE:                                                                                                                       CASE NUMBER:
 DAN KEARNS et al.                   v.    ROBINHOOD FINANCIAL LLC            et   al.
                                                                                                                                    21 CV375872
                                                                             INSTRUCTIONS FOR USE
 9 This form may be used as an attachment                          to   any summons           if   space does not permit the        listing of all parties   on the summons.
 9    If attachment
           this       used,          is          insert the following    statement       in   the    plaintiff   or defendant box on the    summons:         "Additional Parties
     Attachment form                is    attached."

List additional parties                    (Check only one box. Use a separate page                  for   each type   ofparty.):


                  Plaintiff                E    Defendant          E      Cross-Complainant                       E     Cross-Defendant



ADDITIONAL ATTORNEYS FOR THE PLAINTIFFS:

Ethan J. Brown, BROWN NERI SMITH &                           KHAN       LLP, 11601 Wilshire Boulevard, Suite 2080,
Los Angeles, CA 90025 (310) 593—9890

Marc Zussman,          LAW OFFICES OF MARC                    |.   ZUSSMAN, 10100                  Santa Monica Boulevard, Suite 300
Los Angeles,         CA 90067 (424) 268-4024




                                                                                                                                                             Page           of

                                                                                                                                                                                 Page   1   of1

 Form Aqopted fOrMandétorypse
   JudICIaI Councnl of Callforma
                                                                   ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rev. January      1,   2007]                                 Attachment to Summons
                                                                                                                                                                                                                                                        CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY                    Case 3:21-cv-01014
                                                             (Name,               Document 1 Filed 02/09/21 Page 39FOR
                                                                    Bar number, and
                                                                                 State                              of COURT
                                                                                                              address): 43 USE ONLY
 Brown  Neri Smith & Khan LLP
 Ethan J. Brown (SBN 218814)
 11601 Wilshire Blvd., Suite 2080                                            Los Angeles,               CA 90025
                   TELEPHONE             NO.:    (310) 593—9890                                         FAX NO.       (Optional):       (310) 593—9980
                                                                                                                                                                              Electronically Filed
        ATTORNEY FOR                (Name):      Dan Kearns, Dorothy Kearns, and Sydney Kearns
                                                                                                                                                                              by Superior Court of                                         CA      i

SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                                             Santa Clara
  STREET ADDRESS: 191                       N. First Street
                                                                                                                                                                              County of Santa Clara,
 MAILING ADDRESS:
                                                                                                                                                                              on 2/8/2021 9:51 AM
CITY AND ZIP CODE: San Jose 95113                                                                                                                                             RGViewed By: R. walker
            BRANCH NAME:                                                                                                                                                      Case #21 CV375872
CASE NAME: Dan                             Kearns       et al. v.   Robinhood Financial LLC                    et al.                                                         Envelope: 5796634

                 CIVIL        CASE COVER SHEET                                                           Complex Case Designation                                                    S            R'




                  (Amount                                           (Amount
                                                                                                    Filed with          first     a          earance b defendant               JUDGEiHon. Sunll R.
                                                                                                                                                                                                                      -                                  -

                  demanded                                          demanded              is                             p‘f’C      IVs 402                                                                                       Kulkarnl                   I   D1
                                                                                                          (
                                                                                                              C a' R ”es ° 0” rt ’rue
                                                                                                                  I           I
                                                                                                                             DEPT-=                       '
                                                                                                                                                                    )
                  exceeds $25,000)                                  $25,000)
                                                                     Items 1—6 below must be completed (see instructions on page 2).

 1.          Check one box below                            for the   case type that best describes                                this      case:
        Auto Tort                                                                                   Contract                                                                 Provisionally           Complex              Civil Litigation



        E               Uninsured motorist (46)
                                                                                                    E
                                                                                                    |:|

                                                                                                    E         Rule 3.740 collections (09)                                E
                                                                                                                                                                         E               Antitrust/Trade regulation (O3)

        Other PIIPDIWD (Personal lnjurylProperty
        Damagelwrongfu' Death) Tort

        E                                                                                           E         Other collections (09)
                                                                                                              Insurance coverage (18)                                    E
                                                                                                                                                                         E
                                                                                                                                                                                         Construction defect (10)

                                                                                                                                                                                         Mass    tort (40)




        E               Asbestos (04)
                                                                                                    E         Other contract (37)
                                                                                                                                                                         E               Securities litigation (28)



        E               PrOdUCt          liability

                        Medical malpractice (45)
                                                      (24)
                                                                                                    Real Property

                                                                                                    E         Eminent domain/lnverse                                     E               Environmental/Toxic

                                                                                                                                                                                         lnbsurarI1ICT
                                                                                                                                                                                                                             tort (30)

                                                                                                                                                                                                             :overalgle clalilms arisilng from the
                                                                                                                                                                                                               prov's'ona y           comp ex case
        |Z|             Other PI/PD/WD (23)
            Non-PIIPD/WD (Other) T0”                                                                E
                                                                                                    |:|
                                                                                                              condemnation (14)
                                                                                                              wronngI
                                                                                                              Other
                                                                                                                                  eViCtion (33)
                                                                                                                                                                                         Epigeésﬁe
                                                                                                                                                                             Enforcement of Judgment


        E
        |:|             Business
                        CiV” rights (08)
                                           tort/unfair       business practice (o7)
                                                                                                    unlanUI Detainer
                                                                                                    |:|
                                                                                                                          real property (26)
                                                                                                                                                                         |:|             Enforcement of judgment (20)
                                                                                                                                                                             Miscellaneous             Civil      Complaint
        |:|
        E
        E
                        Defamation (13)
                        FraUd (16)
                        Intel'eCtua'            PFOPeny (19)
                                                                                                    E         COTmer‘lnal (31)
                                                                                                              Res'dentlal (32)

                                                                                                              D               38
                                                                                                                                                                         |:|
                                                                                                                                                                         E
                                                                                                                                                                                         RICO    (27)

                                                                                                                                                                                         Other complaint (not speciﬁed above) (42)
                                                                                                                                                                             Miscellaneous             Civil Petition
                                                                                                    %cialr;::i(ew)
        |           |
                        Professional negligence (25)                                                                                                                                                     .

                                                                                                                                   -
                                                                                                                                                                                         Partnership and corporate g overnance ( 21
        |:|
            Employment
                        Other non-PI/PD/WD                     tort (35)                            |:|
                                                                                                    E
                                                                                                    E
                                                                                                              Asset       forfe'ture (05)

                                                                                                              Petition re: arbitration               award (11)          E
                                                                                                                                                                         |       |




                                                                                                                                                                                         Other
                                                                                                                                                                                                       ._
                                                                                                                                                                                                 pet't'on (”0t Spec’f’ed
                                                                                                                                                                                                                                 ,_
                                                                                                                                                                                                                                           above) (43)
                                                                                                                                                                                                                                                                 )




        E
        E E E           Wrongful termination (36)
                        Other employment(15)                                                        E
                                                                                                              writOf mandate (02)

                                                                                                              Otherjudicial review(39)

2.           This case                           is                   is   not       complex under                     rule       3.400 of the California Rules of Court.                         If   the case            is   complex, mark the
                                                                                   management:
         E
        factors requiring exceptional judicial



         E  a.

            b.
                               Large number of separately represented parties
                               Extensive motion practice raising                                 difficult    or novel
                                                                                                                                        d.

                                                                                                                                        e.
                                                                                                                                              E
                                                                                                                                              E       Large number of witnesses
                                                                                                                                                      Coordination with related actions pending                                       in   one or more
                               issues that                    be time-consuming                    to resolve                                         courts   in   other counties, states, or countries, or                                  in       a federal

         E
                                                       will




                                                                                                                                             EE
                                                       amount                                                                                         court
            c.                 Substantial                          of     documentary evidence

3            Remedies sought (check allthatapply):a.
             Number                 causes of action
                                                                                                  E       monetary                 b.
                                                                                                                                        f.            Substantial postjudgmentjudicial supervision
                                                                                                                                                  nonmonetary; declaratory or injunctive                                   relief     c.    E           punitive

4.

5
6.
           E E
             This case
             If   there are any
                               of

                                                 is

                                                known
                                                                    (specify): three

                                                                      is   not
                                                              related cases,
                                                                                          a class action
                                                                                         file   and serve a notice
                                                                                                                      suit.

                                                                                                                                       of related case.       (You      may use           fo   mC             015.)
Date: February 8, 2021
 Ethan             J.   Brown
                                                 (TYPE      OR PRINT NAME)
                                                                                                                                                                                                       A]
                                                                                                                                                                                     (SIGNATUéé OF PARTY OR ATTORNEY FOR PARTY)
                                                                                                                                  NOTICE                                                         V
    0   Plaintiff             must       file   thispaper filed in the action or proceeding (except small claims cases or cases filed
                                                       cover sheet with the                     first

        under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in        sanctions.
        File this             cover sheet    any cover sheet required by local court rule.
                                                       in   addition to
        If       this   case        is   complex under
                                            3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                                                                    rule
        other parties to the action or proceeding.
        Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                                                                                       Page1 of2
Form Adopted                  Mandatory Use                                                                                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400—3.403, 3.740;
                        for
Judicial Council of California
                                                                                                        CIVIL         CASE COVER SHEET                                                               Cal.     Standards of Judicial Administration, std. 3.10
CM-010           [Rev. July   1,   2007]                                                                                                                                                                                                  www.courts.ca.gov
                                       Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 40 of 43
                                         INSTRUCTIONS 0N How To COMPLETE THE COVER SHEET                                                                                   CM-010
To   Plaintiffs and Others Filing First Papers. If you are ﬁling a first paper (for example, a complaint) in a civil case, you must
complete and ﬁle, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information wi|| be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the ﬁrst paper ﬁled in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 Collections Cases. A "collections case“ under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which

property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it wi|| be exempt from the general
time-for—service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case wi|| be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may ﬁle and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter—designation that the case is not complex, or, if the plaintiff has made no designation, a designation that

the case is complex.                                     CASE TYPES AND EXAMPLES
                                                 Contract
  Auto Tort                                                                                         Provisionally Complex Civil Litigation (Cal.
                                                              Breach of Contract/Warranty (O6)                             Rules of Court Rules 3.400—3.403)
     Auto (22)—Personal Injury/Propeny
                                                                 Breach of Rental/Lease
          Damage/Wrongful Death                                                                                                  Antitrust/Trade Regulation (03)
                                                                        Contract (not unlawful detainer
       Uninsured Motorist (46) (if the                                                                                           Construction Defect (10)
                                                                            or wrongful eviction)
        case involves an uninsured                                                                                               Claims Involving Mass Tort (40)
                                                                  Contract/Warranty Breach—Seller
           motorist claim subject to                                                                                             Securities Litigation (28)
                                                                         Plaintiff (not   fraud or negligence)
           arbitration,       check   this    item                                                                               Environmental/Toxic Tort (30)
                                                                  Negligent Breach of Contract/
           instead ofAuto)                                                                                                       Insurance Coverage Claims
                                                                      Warranty
 Other PIIPDNVD (Personal Injuryl                                                                                                       (arising from provisionally complex
                                                                  Other Breach of Contract/Warranty
 Property Damage/Wrongful Death)                                                                                                        case type listed above) (41)
                                                              Collections (e.g., money owed, open
 Tort                                                                                                                      Enforcement of Judgment
                                                                  book accounts) (09)                                         Enforcement of Judgment (20)
        Asbestos (04)
                                                                  Collection Case—Seller Plaintiff
          Asbestos Property Damage                                                                                               Abstract of Judgment (Out of
                                                                  Other Promissory Note/Collections
          Asbestos Personal Injury/                                                                                                 County)
              Wrongful Death
                                                                        Case                                                 Confession of Judgment (non-
                                                              Insurance Coverage (not provisionally
        Product Liability (not asbestos or                                                                                       domestic relations)
            toxic/environmental) (24)
                                                                  complex) (18)                                              Sister State       Judgment
                                                                  Auto Subrogation
         Medical Malpractice (45)                                                                                            Administrative       Agency Award
                                                                  Other Coverage
             Medical Malpractice—                                                                                                    (not unpaid taxes)
                                                              Other Contract (37)
                      Physicians      & Surgeons                                                                              Petition/Certiﬁcation of Entry of
                                                                  Contractual Fraud
        Other Professional Health Care                                                                                           Judgment on Unpaid Taxes
                                                                  Other Contract Dispute                                      Other Enforcement of Judgment
                 Malpractice
                                                           Real Property
        Other PI/PD/WD (23)                                                                                                           Case
                                                              Eminent Domain/lnverse
           Premises Liability               (e.g., slip                                                                    Miscellaneous         Civil   Complaint
                      and                                         Condemnation       (14)                                     RICO
                             fall)                                                                                                      (27)
                                                              Wrongful Eviction (33)
             Intentional Bodily         Injury/PDNVD                                                                          Other Complaint (not speciﬁed
                                                              Other Real Property (e.g., quiet title) (26)
                      (e.g., assault,    vandalism)                                                                               above) (42)
                                                                 Writ of Possession of Real Property
             Intentional Infliction of                                                                                            Declaratory Relief Only
                      Emotional Distress
                                                                  Mortgage Foreclosure                                            Injunctive Relief Only (non-
                                                                 Quiet Title
             Negligent         Infliction    of                                                                                        harassment)
                                                                 Other Real Property (not eminent
                      Emotional Distress                                                                                              Mechanics Lien
        Other PIIPDNVD                                            domain, Iandlord/tenant, or                                         Other Commercial Complaint
                                                                  foreclosure)
 Non-PIIPDIWD (Other) Tort                                                                                                                   Case (non-tort/non-complex)
     Business Tort/Unfair Business
                                                           Unlawful Detainer
                                                                                                                                      Other    Civil   Complaint
            Practice (07)
                                                              Commercial (31)                                                                (non-tort/non-complex)
                                                              Residential (32)
        Civil   Rights      (e.g., discrimination,                                                                         Miscellaneous         Civil Petition
                false arrest) (not civil
                                                              Drugs (38) (if the case involves illegal                        Partnership and Corporate
                                                              drugs, check this item; otherwise,
             harassment) (08)                                                                                                        Governance         (21)
                                                              report as Commercial or Residential)
         Defamation (e.g., slander.               libel)                                                                      Other     Petition (not     speciﬁed
                                                           Judicial   Review
                (13)                                                                                                                 above) (43)
                                                              Asset Forfeiture (05)
         Fraud (16)                                                                                                                      Harassment
                                                                                                                                     Civil
                                                              Petition Re: Arbitration      Award   (1 1)
                                                                                                                                     Workplace Violence
                    Property (19)
         Intellectual
         Professional Negligence (25)
                                                              Writ of   Mandate   (02)                                               Elder/Dependent Adult
            Legal Malpractice
                                                                  Writ—Administrative        Mandamus                                        Abuse
           Other Professional Malpractice
                                                                  Writ—Mandamus on           Limited Court
                                                                                                                                     Election Contest
                                                                     Case Matter                                                                       Name Change
               (not medical or legal)                                                                                                Petition for
                                                                  Writ—Other Limited Court Case
        Other Non-Pl/PDNVD Tort (35)                                                                                                 Petition for Relief       From Late
                                                                        Review
 Employment                                                                                                                                  Claim
                                                              Other Judicial Review (39)
        Wrongful Termination (36)                                                                                                    Other    Civil Petition

        Other Employment (15)
                                                                  Review      of Health Officer Order
                                                                  Notice of Appeal—Labor
                                                                         Commissioner Appeals
CM-o10                                                                                                                                                                     Page 2 of 2
         [Rev. July   1,   2007]
                                                                      CIVIL   CASE COVER SHEET
For your protection and privacy, please press the Clear
This Form button after you have printed the form.                         Print this       form             Save   this   form
                                                                                                    I   I                        I
                               Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 41 of 43
                                                                                                                                             ATTACHMENT CV-5012
CIVIL       LAWSUIT NOTICE                                                                                                       21 CV375872
Superior Court of California, County of Santa Clara                                                         CASE NUMBER:
191 North First          St.,    San José, CA 95113


                                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after ﬁling the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of   such service.



   DEFENDANT (The                person sued):        You must do each          of the following to protect your rights:


          You must ﬁle a written response                   to the Complaint,     using the properlegal form or format,                 in   the Clerk’s Office of the
          Court, within 30 days of the date you were served with the Summons and Complaint;
          You must serve by mail a copy of your written response on the Plaintiffs attorney or on the                                        Plaintiff   if   Plaintiff   has no
          attorney (to “serve by mail” means to have an adult other than yourself mail a copy); and
          You must attend the ﬁrst Case Management Conference.

          Warning:        If   you, as the Defendant, do not follow these instructions, you                                may    automatically lose this case.




RULES AND FORMS:                     You must         follow the California             Rules of Court and the Superior Court of California, County of
<_CountyName_>            Local    Civil   Rules and use properforms. You can obtain legal information, view the rules and receive forms, free
of charge, from the SeIf-Help Center at 201 North First Street,                          San José (408-882-2900              x-2926).

      -    State Rules and Judicial Council Forms: www.courtinfo.ca.qov/forms and www.courtinfo.ca.qov/rules
      -    Local Rules and Forms: http://www.sccsuperiorcourt.orq/civi|/ru|e1toc.htm


CASE MANAGEMENT CONFERENCE                                  (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the                     CMC. You must also fill out, ﬁle and serve a Case Management Statement
(Judicial Council      form CM-1 10) at least 15 calendar days before the                            CMC.

            You or your attorney must appear at the CMC. You may ask to appear by telephone — see Local                                                       Civil   Rule   8.




    Your Case ManagementJudgeis:                            Hon- sun" R- KUlkarni                                            Department:
                                                                                                                                                    1


    The    15‘   CMC   is   scheduled        for:   (Completed by Clerk of Court)

                                             Date:     06/03/21                 Time:          2:30 D.m.                    in   Department:             1


    The next      CMC       is   scheduled     for:   (Completed by party          if   the    15‘   CMC was        continued or has passed)

                                             Date:                               Time:                                      in   Department:




ALTERNATIVE DISPUTE RESOLUTION                               (ADR):   If all   parties     have appeared and             filed a completed ADR Stipulation Form (local

form CV-5008) at least 15 days before the                     CMC,    the Court         will   cancel the          CMC and mail notice of an ADR Status Conference.
Visit the Court’s    website at www.sccsuperiorcourt.orq/civi|/ADR/ or                               call   the   ADR Administrator (408-882-2100 x-2530) for a     of             list

ADR   providers and their qualifications, services, and fees.


WARNING:         Sanctions       may be imposed        if   you do not follow the California Rules of Court or the Local Rules of Court.


                                                                                                                                                                  Reset Form

cv-5o12   REV 08/01/16                                                CIVIL      LAWSUIT NOTICE                                                                               Page1 of1
                                          Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 42 of 43




                               1                                          PROOF OF SERVICE

                               2                           Dan Kearns, et al. v. Robinhood Financial LLC, et al.
                                                                                  Case No.
                               3
                                    STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                               4
                                       At the time of service, I was over 18 years of age and not a party to this action. I am
                             5 employed in the County of San Francisco, State of California. My business address is 235
                               Montgomery Street, 17th Floor, San Francisco, CA 94104.
                             6
                                       On February 9, 2021, I served true copies of the following document(s) described as
                             7
                                       NOTICE OF REMOVAL
                             8
                                       CIVIL COVER SHEET
                             9
                               on the interested parties in this action as follows:
                            10
                                                                SEE ATTACHED SERVICE LIST
                            11
                                       BY FEDEX: I enclosed said document(s) in an envelope or package provided by FedEx
                            12 and addressed to the persons at the addresses listed in the Service List. I placed the envelope or
                               package for collection and overnight delivery at an office or a regularly utilized drop box of FedEx
                            13 or delivered such document(s) to a courier or driver authorized by FedEx to receive documents.

                            14             I declare under penalty of perjury under the laws of the State of California that the
                                    foregoing is true and correct.
                            15
                                           Executed on February 9, 2021, at San Francisco, California.
                            16

                            17

                            18
                                                                                      Janetta Wingard
                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
                                                                                                                             38567\13929075.1
         (415) 954-4400
                                    PROOF OF SERVICE
                                        Case 3:21-cv-01014 Document 1 Filed 02/09/21 Page 43 of 43




                               1                                        SERVICE LIST

                               2

                               3 Benjamin Blakeman
                                 BLAKEMAN LAW
                               4 11601 Wilshire Boulevard, Suite 2080
                                 Los Angeles, California 90025
                               5

                               6 Ethan J. Brown
                                 BROWNNERI SMITH & KHANLLP
                               7 11601 Wilshire Boulevard, Suite 2080
                                 Los Angeles, California 90025
                               8

                             9 Marc Zussman
                               LAWOFFICES OF MARCI.ZUSSMAN
                            10 10100 Santa MonicaB1Vd., Suite 300
                               Los Angeles, CA 90067
                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104                                             2                       38567\13929075.1
         (415) 954-4400
                                    PROOF OF SERVICE
